 



Exhibit 10.8
LOAN AGREEMENT
Dated as of December 21, 2005
by and among
PZ05 MAPLE HEIGHTS OH LLC,
WMI05 COLUMBUS OH LLC and OB CRENSHAW GCC, LP
(collectively, as Borrower)
and
COUNTRYWIDE COMMERCIAL REAL ESTATE FINANCE, INC.
(as Lender)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. Location of Additional Defined Terms
    5  
Section 1.3. Principles of Construction
    7  
 
       
ARTICLE 2 THE LOAN
    7  
 
       
Section 2.1. The Loan
    7  
Section 2.2. Interest Rate; Payments
    7  
 
       
ARTICLE 3 RESERVE ACCOUNTS
    7  
 
       
Section 3.1. Reserve Accounts Generally
    7  
Section 3.2. Tax and Insurance
    8  
Section 3.3. Deferred Maintenance Costs and Remediation Costs
    8  
Section 3.4. Capital Improvement Costs
    8  
Section 3.5. Rollover Costs
    8  
Section 3.6. Disbursements
    9  
Section 3.7. Interest on Reserve Accounts
    9  
Section 3.8. Leasing Cash Sweep Reserve
    9  
Section 3.9. Downgrade Cash Sweep Reserve; Downgrade Cash Sweep Letter of Credit
    10  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    11  
 
       
Section 4.1. Organization
    11  
Section 4.2. Authorization
    12  
Section 4.3. Enforceability
    12  
Section 4.4. Litigation
    12  
Section 4.5. Full and Accurate Disclosure
    12  
Section 4.6. Compliance
    12  
Section 4.7. ERISA
    12  
Section 4.8. Not Foreign Person
    13  
Section 4.9. Investment Company Act; Public Utility Holding Company Act
    13  
Section 4.10. Title to the Property; Liens
    13  
Section 4.11. Condemnation
    14  
Section 4.12. Utilities and Public Access
    14  
Section 4.13. Separate Lots
    14  
Section 4.14. Assessments
    14  
Section 4.15. Flood Zone
    14  
Section 4.16. Physical Condition
    14  

 -i- 

 



--------------------------------------------------------------------------------



 



              Page    
Section 4.17. Title Insurance
    14  
Section 4.18. Leases and Rents
    14  
Section 4.19. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws
    15  
Section 4.20.Organizational Chart
    15  
 
       
ARTICLE 5 COVENANTS
    15  
 
       
Section 5.1. Compliance with Legal Requirements; Impositions and Other Claims;
Contests
    15  
Section 5.2. Maintenance; Waste; Alterations
    16  
Section 5.3. Access to Property and Records
    16  
Section 5.4. Management of Property
    17  
Section 5.5. Financial and Other Reporting
    17  
Section 5.6. Deferred Maintenance and Environmental Remediation
    18  
Section 5.7. Leases
    18  
Section 5.8. Place of Business; State of Organization
    19  
Section 5.9. Zoning; Joint Assessment
    19  
 
       
ARTICLE 6 TRANSFERS AND CHANGE OF BUSINESS
    19  
 
       
Section 6.1. Transfer
    19  
Section 6.2. Other Indebtedness
    21  
Section 6.3. Change In Business
    21  
 
       
ARTICLE 7 INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION
    21  
 
       
Section 7.1. Types of Insurance
    21  
Section 7.2. Insurer Ratings
    23  
Section 7.3. Blanket Policy
    23  
Section 7.4. General Insurance Requirements
    23  
Section 7.5. Certificates of Insurance and Delivery of Policies
    24  
Section 7.6. Restoration Proceeds
    24  
Section 7.7. Restoration
    26  
Section 7.8. Disbursement
    27  
 
       
ARTICLE 8 DEFAULTS
    27  
 
       
Section 8.1. Event of Default
    27  
Section 8.2. Remedies
    29  
Section 8.3. Remedies Cumulative
    29  
Section 8.4. Lender Appointed Attorney-In-Fact
    29  
Section 8.5. Lender’s Right to Perform
    30  
 
       
ARTICLE 9 ENVIRONMENTAL PROVISIONS
    30  
 
       
Section 9.1. Environmental Representations and Warranties
    30  
Section 9.2. Environmental Covenants
    30  
Section 9.3. Environmental Cooperation and Access
    31  

 -ii- 

 



--------------------------------------------------------------------------------



 



              Page    
Section 9.4. Environmental Indemnity
    31  
Section 9.5. Duty to Defend
    31  
 
       
ARTICLE 10 SECONDARY MARKET TRANSACTIONS
    31  
 
       
Section 10.1. General
    31  
Section 10.2. Borrower Cooperation
    32  
Section 10.3. Dissemination of Information
    32  
Section 10.4. Change of Payment Date
    32  
 
       
ARTICLE 11 EXCULPATION
    32  
 
       
ARTICLE 12 MISCELLANEOUS
    33  
 
       
Section 12.1. Survival
    33  
Section 12.2. Lender’s Discretion
    33  
Section 12.3. Governing Law; Venue
    33  
Section 12.4. Modification, Waiver in Writing
    33  
Section 12.5. Delay Not a Waiver
    34  
Section 12.6. Notices
    34  
Section 12.7. Trial By Jury
    35  
Section 12.8. Headings
    35  
Section 12.9. Severability
    35  
Section 12.10. Preferences
    35  
Section 12.11. Waiver of Notice
    35  
Section 12.12. Remedies of Borrower
    35  
Section 12.13. Exhibits Incorporated
    36  
Section 12.14. Offsets, Counterclaims and Defenses
    36  
Section 12.15. No Joint Venture or Partnership
    36  
Section 12.16. Waiver of Marshalling of Assets Defense
    36  
Section 12.17. Waiver of Counterclaim
    36  
Section 12.18. Construction of Documents
    36  
Section 12.19. Brokers and Financial Advisors
    37  
Section 12.20. Counterparts
    37  
Section 12.21. Estoppel Certificates
    37  
Section 12.22. Reserved
    37  
Section 12.23. Bankruptcy Waiver
    37  
Section 12.24. Entire Agreement
    38  
Section 12.25. Liability and Indemnification
    38  
Section 12.26. Publicity
    39  
Section 12.27. Time of the Essence
    39  
Section 12.28. Taxes
    39  
Section 12.29. Further Assurances
    39  
 
       
ARTICLE 13 SPECIAL PROVISIONS
    39  
 
       
Section 13.1. Use of Terms
    40  

 -iii- 

 



--------------------------------------------------------------------------------



 



              Page    
Section 13.2. Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets
    40  
Section 13.3. Joint and Several Liability
    41  
Section 13.4. Contribution
    41  
Section 13.5. Partial Release
    43  
Section 13.6. Additional Definitions
    45  
Section 13.7. Property Management
    45  
 
       
SCHEDULES AND EXHIBITS
       
 
       
Schedule 1 — Loan Documents
    S1-1  
 
       
Schedule 2 — Individual Properties
    S2-1  
 
       
Exhibit A — Organizational Chart of Borrower
    B-1  
 
       
Exhibit B — Capital Improvements and Environmental Remediation
    C-1  
 
       
Exhibit C — Definition of Single-Purpose Entity
    D-1  

 -iv- 

 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT, dated as of December 21, 2005 (as the same may from
time to time hereafter be modified, supplemented or amended, this “Agreement”),
is made by and among COUNTRYWIDE COMMERCIAL REAL ESTATE FINANCE, INC., a
California corporation (together, with its successors and assigns, “Lender”),
PZ05 MAPLE HEIGHTS OH LLC, a Delaware limited liability company, WMI05 COLUMBUS
OH LLC, a Delaware limited liability company, and OB CRENSHAW GCC, LP, a
Delaware limited partnership (each an “Individual Borrower” and collectively
“Borrower”).
RECITALS
     Borrower desires to obtain a loan (the “Loan”) from Lender in the principal
amount of $19,456,000 (the “Loan Amount”), and Lender is willing to make the
Loan on the terms and conditions set forth in this Agreement and the other Loan
Documents.
     NOW, THEREFORE, in consideration of the making of the Loan by Lender, the
parties hereby agree as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     Section 1.1. Definitions.
     For all purposes of this Agreement and the other Loan Documents, the
following terms shall have the following respective meanings. The location of
additional defined terms is set forth in Section 1.2 below:
          “Affiliate” of any specified Person means any other Person
Controlling, Controlled by or under common Control with such specified Person.
          “Blue Coral Lease” means that certain Lease dated October 13, 1999,
among PZ05 Maple Heights OH LLC, a Delaware limited liability company (as
successor by assignment to Oxford Development Company/Monroeville Centers,
Oxford Investment Partners, LP and Riser Foods Company), as landlord, and
Pennzoil-Quaker State Company, a Delaware corporation (as successor to Blue
Coral, Inc. and Pennzoil-Quaker State Company), as tenant, with respect to the
Individual Property located in Maple Heights, Ohio, as amended by that certain
First Amendment to Lease dated as of December 22, 1999, and that certain Second
Amendment to Lease dated as of October 17, 2005, as the same may be further
amended, modified or supplemented from time to time.
          “Business Day” means any day other than a Saturday, a Sunday or a
legal holiday on which national banks are not open for general business.
          “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statutes thereto.

 



--------------------------------------------------------------------------------



 



          “Control” (and terms correlative thereto) when used with respect to
any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.
          “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of other actual or
threatened danger to human health or the environment, including the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.
          “Equity Interests” means (a) partnership interests (general or
limited) in a partnership; (b) membership interests in a limited liability
company; (c) shares or stock interests in a corporation, and (d) the beneficial
ownership interests in a trust.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended or re-codified from time to time, and the regulations promulgated
thereunder.
          “Fiscal Year” means the 12-month period ending on December 31 of each
year or such other fiscal year of Borrower as Borrower may select from time to
time with the prior written consent of Lender, such consent not to be
unreasonably withheld or delayed.
          “Governmental Authority” means any national, federal, state, regional
or local government, or any other political subdivision of any of the foregoing,
in each case with jurisdiction over Borrower, the Property, or any Person with
jurisdiction over Borrower or the Property exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
          “Guarantor” means Gladstone Commercial Corporation, a Maryland
corporation.
          “Hazardous Substance” means, without limitation, any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, toxic or hazardous wastes, toxic or hazardous
substances, toxic or hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, mold or fungus,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables and explosives.

2



--------------------------------------------------------------------------------



 



          “Impositions” means all ground rents and all taxes (including, without
limitation, all real estate, ad valorem or value added, sales (including those
imposed on lease rentals), use, single business, gross receipts, intangible
transaction privilege, privilege, license or similar taxes), assessments
(including, without limitation, to the extent not discharged prior to the
Closing Date, all assessments for public improvements or benefits, whether or
not commenced or completed within the term of the Loan), water, sewer or other
rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character in respect of the
Property, (including all interest and penalties thereon), which at any time
prior to, during or in respect of the term hereof may be assessed or imposed on
or in respect of or be a Lien upon (i) Borrower (including, without limitation,
all income, franchise, single business or other taxes imposed on Borrower for
the privilege of doing business in the jurisdiction in which the Property is
located) or Lender (including taxes resulting from future changes in law which
impose upon Lender or any trustee an obligation to pay any property taxes or
other taxes or which otherwise adversely affect Lender’s interests), (ii) the
Property or any part thereof, or (iii) any occupancy, operation, use or
possession of, or sales from, or activity conducted on, or in connection with
the Property or the leasing or use of the Property or any part thereof, or the
acquisition or financing of the acquisition of the Property by Borrower.
          “Indebtedness” means, at any given time, the Principal Indebtedness,
together with all accrued and unpaid interest thereon and all other obligations
and liabilities due or to become due to Lender pursuant hereto or any of the
other Loan Documents.
          “Indemnified Party” means each of Lender, each of its Affiliates and
their respective successors and assigns, any Person who is or will have been
involved with the servicing of the Loan, Persons who may hold or acquire or will
have held a full or partial interest in the Loan (including Investors, as well
as custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) (including any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the collateral therefor), and the
respective officers, directors, and employees, agents, Affiliates, successors
and assigns of any and all of the foregoing.
          “Leases” means all leases and other agreements or arrangements
affecting the use or occupancy of all or any portion of the Property now in
effect or hereafter entered into (including all lettings, subleases, licenses,
concessions, tenancies and other occupancy agreements covering or encumbering
all or any portion of the Property), together with any guarantees, supplements,
amendments, modifications, extensions and renewals of the same.
          “Legal Requirements” means (a) all statutes, laws, rules, orders,
regulations, ordinances, judgments, orders, decrees and injunctions of
Governmental Authorities affecting Borrower, the Loan Documents, the Property or
any part thereof, and all Permits and regulations relating thereto, (b) all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, (c) terms of any insurance policy
maintained by or on behalf of Borrower, and (d) the organizational documents of
Borrower.

3



--------------------------------------------------------------------------------



 



          “Lien” means any mortgage, deed of trust, deed to secure debt, lien
pledge, easement, restrictive covenant, hypothecation, assignment, security
interest, conditional sale or other title retention agreement, financing lease
having substantially the same economic effect as any of the foregoing, or
financing statement or similar instrument.
          “Loan Documents” means, collectively, this Agreement and all other
documents, agreements, instruments and certificates now or hereafter evidencing,
securing or delivered to Lender in connection with the Loan, including the
documents listed on Schedule 1 attached hereto, as each may be (and each of the
defined terms shall refer to such documents as they may be) amended, restated,
or otherwise modified from time to time.
          “Losses” means any losses, actual damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including strict liabilities),
obligations, debts, diminutions in value, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs,
reasonable attorneys’ fees, engineers’ fees, environmental consultants’ fees,
and investigation costs (including costs for sampling, testing and analysis of
soil, water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.
          “Management Agreement” means any agreement entered into between
Manager and Borrower pertaining to the management of the Property, as the same
may be amended or otherwise modified from time to time in accordance with
Section 5.4, and subject, in any case, to Section 13.7.
          “Manager” means the Person designated as manager of the Property in
the Management Agreement (if applicable), or any successor or assignee appointed
in accordance with this Agreement, subject to Section 13.7.
          “Material Adverse Effect” means a material adverse effect upon (a) the
business or financial position or results of operation of Borrower, (b) the
ability of Borrower to perform, or of Lender to enforce, any of the Loan
Documents or (c) the value of the Property.
          “Owens-Brockway Lease” means that certain Lease dated October 4, 1990,
by and between OB Crenshaw GCC, LP, a Delaware limited partnership (as successor
to OB Crenshaw PA Gladstone Commercial LLC, successor by assignment to NHW
Crenshaw, LLC), as landlord, and Owens-Brockway Glass Container Inc., a Delaware
corporation, and Owens-Illinois, Inc., a Delaware corporation, collectively, as
tenant, with respect to the Individual Property located in Snyder Township,
Pennsylvania, as amended by that certain Amendment to Lease dated as of
February 15, 1999, and as the same may be amended, modified or supplemented from
time to time.
          “Permitted Encumbrances” means, with respect to the Property,
collectively, (a) the Lien created by the Loan Documents, (b) all Liens and
other matters disclosed in the title insurance policy insuring the Mortgage, or
any part thereof which have been approved by Lender, (c) Liens, if any, for
Impositions imposed by any Governmental Authority not yet due or

4



--------------------------------------------------------------------------------



 



delinquent, (d) such governmental, public utility and private restrictions,
covenants, reservations, easements, licenses or other agreements of an
immaterial nature which may be granted by Borrower after the Closing Date and
which do not have a Material Adverse Effect or to which Lender has consented,
and (e) that certain UCC Financing Statement naming Gladstone Commercial Limited
Partnership as debtor, and Branch Banking and Trust Company, as Administrative
Agent, as secured party, filed with the Delaware Department of State U.C.C.
Filing Section on March 1, 2005, under initial filing number 5065028 4, as such
filing may be extended.
          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, or any
other entity, any Governmental Authority, and any fiduciary acting in such
capacity on behalf of any of the foregoing.
          “Principal Indebtedness” means the principal amount of the entire Loan
outstanding as the same may be increased or decreased, as a result of prepayment
or otherwise, from time to time.
          “Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc.,
S&P, and Dominion Bond Rating Service Limited or any successor thereto, and any
other nationally recognized statistical rating organization to the extent that
any of the foregoing have been or will be engaged by Lender or its designees in
connection with or in anticipation of a Secondary Market Transaction (each,
individually, a “Rating Agency”).
          “Release” with respect to any Hazardous Substance includes but is not
limited to any presence, release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Substances.
          “Remediation” includes but is not limited to any activity to (a) clean
up, detoxify, decontaminate, disinfect, contain, treat, remove, respond to,
correct, dispose of, transport, or otherwise remediate, prevent, cure or
mitigate any Release of any Hazardous Substance; any action to comply with any
Environmental Laws or with any permits issued pursuant thereto; or (b) inspect,
investigate, study, monitor, assess, audit, sample, test, or evaluate any
actual, potential or threatened Release of Hazardous Substances.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “Transfer” means (a) any conveyance, transfer, sale, Lease, assignment
or Lien, whether by operation of law or otherwise, of, on or affecting (i) all
or any portion of the Property, or (ii) any direct or indirect legal or
beneficial interest in Borrower (including any profit interest or the issuance
of any new direct or indirect Equity Interest in Borrower), and (b) any change
in Control of Borrower.
     Section 1.2. Location of Additional Defined Terms.

5



--------------------------------------------------------------------------------



 



              Defined Term   Location  
“Agreement”
  First Paragraph
“Assignment of Leases”
  Schedule 1
“Borrower”
  First Paragraph
“Capital Expenditure Reserve Account”
  Section 3.1(a)
“Casualty”
  Section 7.6(a)
“Casualty Retainage”
  Section 7.8(b)
“Closing Date”
  First Paragraph
“Condemnation Proceeds”
  Section 7.6(a)
“Contracts”
  The Mortgage
“Debt Service Coverage Ratio”
  The Cash Collateral Account Agreement
“Default Rate”
  The Note
“Deferred Maintenance and Environmental Reserve Account”
  Section 3.1(a)
“Equipment”
  The Mortgage
“ERISA Affiliate”
  Section 4.7
“Environmental Lien”
  Section 9.2
“Event of Default”
  Section 8.1
“Improvements”
  The Mortgage
“Individual Borrower”
  First Paragraph
“Individual Property”
  Section 13.1
“Insolvency Action”
  Section 8.1(f)
“Insurance Proceeds”
  Section 7.6(a)
“Interest Rate”
  The Note
“Inventory”
  The Mortgage
“Investors”
  Section 10.3
“Lender”
  First Paragraph
“Loan Amount”
  Recitals
“Material Alterations”
  Section 5.2
“Material Lease”
  Section 5.7(a)
“Maturity Date”
  The Note
“Mortgage”
  Schedule 1
“Net Restoration Proceeds”
  Section 7.6(a)
“Note”
  Schedule 1
“Payment Date”
  The Note
“Permits”
  The Mortgage
“Permitted Trade Payables”
  Exhibit C, clause (xx)
“Permitted Transfer”
  Section 6.1
“Property”
  The Mortgage
“Rents”
  The Mortgage
“Reserve Account” and “Reserve Accounts”
  Section 3.1(a)
“Restoration”
  Section 7.7
“Restoration Proceeds”
  Section 7.6(a)
“Restoration Proceeds Threshold”
  Section 7.6(a)
“Rollover Reserve Account”
  Section 3.1(a)
“Secondary Market Transaction”
  Section 10.1
“Single Member LLC”
  Exhibit C
“Single-Purpose Entity”
  Exhibit C

6



--------------------------------------------------------------------------------



 



              Defined Term   Location  
“Special Member”
  Exhibit C, clause (xxxiii)
“Taking”
  Section 7.6(a)
“Tax and Insurance Reserve Account”
  Section 3.1(a)
“Tax and Insurance Monthly Installment”
  Section 3.2
“UCC”
  The Mortgage

     Section 1.3. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
ARTICLE 2
THE LOAN
     Section 2.1. The Loan. Borrower shall receive only one borrowing hereunder
in the amount of the Loan Amount and any amount borrowed and repaid hereunder
may not be reborrowed. Borrower’s obligation to pay the Indebtedness is
evidenced by this Agreement and by the Note and secured by the Mortgage and the
other Loan Documents to the extent provided therein.
     Section 2.2. Interest Rate; Payments. The Indebtedness shall accrue
interest at the rates and in the manner set forth in the Note. Borrower shall
make payments of principal and interest at the times and in the manner set forth
in the Note.
ARTICLE 3
RESERVE ACCOUNTS
     Section 3.1. Reserve Accounts Generally.
          (a) Establishment. On the Closing Date, Lender shall establish the
following accounts for purpose of holding the funds to be deposited by Borrower
pursuant to this Article 3: a “Tax and Insurance Reserve Account,” a “Deferred
Maintenance and Environmental Reserve Account,” a “Capital Expenditure Reserve
Account,” and a “Rollover Reserve Account” (individually, a “Reserve Account”
and collectively, the “Reserve Accounts”), or in accordance with any cash
collateral account agreement between Borrower and Lender. Each Reserve Account
shall be a custodial account established by Lender and shall not constitute a
trust fund. At Lender’s option, funds deposited into a Reserve Account may be
commingled with other money held by Lender or its servicer. Borrower
acknowledges and agrees that the Reserve Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
subject to the terms hereof. Borrower shall not have the right to make any
withdrawal from any Reserve Account.
          (b) Application upon Event of Default. Notwithstanding anything to the
contrary contained herein, if an Event of Default has occurred and is
continuing, (i) any amounts

7



--------------------------------------------------------------------------------



 



deposited into or remaining in any Reserve Account shall be for the account of
Lender and may be withdrawn by Lender to be applied in any manner as Lender may
elect in Lender’s discretion, and (ii) Borrower shall have no further right in
respect of the Reserve Accounts.
     Section 3.2. Tax and Insurance. On the date hereof, Borrower shall deposit
with Lender $193,742.64 with respect to Impositions. Such sum shall be held by
Lender in the Tax and Insurance Reserve Account. Beginning on the first Payment
Date and on each Payment Date thereafter, Borrower shall deliver to Lender the
amount reasonably estimated by Lender to be one-twelfth (1/12th) of the annual
amount of (A) Impositions, which amount shall initially be $38,748.48, and
(B) insurance premiums for policies required pursuant to this Agreement, which
amount shall initially be $3,707 (provided, that Lender may re-calculate the
foregoing monthly amounts from time to time to assure that funds are reserved in
sufficient amounts to enable the payment of Impositions and insurance premiums
thirty (30) days prior to their respective due dates) (collectively, the “Tax
and Insurance Monthly Installment”). If such amounts for the then current Fiscal
Year or payment period are not ascertainable by Lender at the time a monthly
deposit is required to be made, the Tax and Insurance Monthly Installment shall
be Lender’s reasonable estimate based on one-twelfth (1/12th) of the aggregate
Impositions and insurance premiums for the prior Fiscal Year or payment period,
with adjustments reasonably determined by Lender. As soon as Impositions and
insurance premiums are fixed for the then current Fiscal Year or period, the
next ensuing Tax and Insurance Monthly Installment shall be adjusted to reflect
any deficiency or surplus in prior Tax and Insurance Monthly Installments.
Lender shall make payments of Impositions and insurance premiums out of the Tax
and Insurance Reserve Account before the same shall be delinquent to the extent
that there are funds available in the Tax and Insurance Reserve Account and
Lender has received appropriate documentation to establish the amount(s) due and
the due date(s) as and when provided above.
     Section 3.3. Deferred Maintenance Costs and Remediation Costs. On the date
hereof, Borrower shall deposit $40,250 into the Deferred Maintenance and
Environmental Reserve Account, which amounts shall be used for payment of costs
incurred by Borrower in connection with any deferred maintenance or Remediation
required pursuant to Section 5.6.
     Section 3.4. Capital Improvement Costs. Beginning on the first Payment Date
and on each Payment Date thereafter, Borrower shall deliver to Lender the sum of
$12,707, which amount shall be increased by two percent (2%) on each anniversary
of the Closing Date, and which sums shall be held in the Capital Expenditure
Reserve Account, and which amounts shall be used for payment of costs incurred
by Borrower in connection with capital improvements to the Property approved by
Lender.
     Section 3.5. Rollover Costs. Beginning on the Payment Date occurring in
January 2010, and on each Payment Date thereafter, Borrower shall deliver to
Lender the sum of $11,270.30, which sums shall be held in the Rollover Reserve
Account. Within two (2) Business Days after Borrower receives a lease
termination or similar payment pursuant to any Lease, Borrower shall deliver
such payment to Lender, which sums shall be held in the Rollover Reserve
Account. All sums in the Rollover Reserve Account shall be used for payment of
tenant improvement expenses and leasing commissions incurred by Borrower in
connection with replacing tenants at the Property pursuant to Leases approved
(or deemed approved) pursuant to this Agreement; provided that lease termination
payments shall only be used to pay tenant

8



--------------------------------------------------------------------------------



 



improvement expenses and leasing commissions that Borrower incurred in
connection with replacing the tenant at the Property that made the related lease
termination payment pursuant to a Lease approved (or deemed approved, as
applicable) by Lender pursuant to this Agreement. Provided no Event of Default
then exists, any portion of such lease termination payment remaining after
application of the same pursuant to this Section 3.5 shall be returned to
Borrower.
     Section 3.6. Disbursements. Not more frequently than once in any 30-day
period, and provided that no Event of Default has occurred and is continuing,
Borrower may request in writing that Lender release to Borrower funds from one
or more Reserve Accounts to the extent funds are available therein, for payment
of costs incurred by Borrower in connection with the expenses for which such
Reserve Account is maintained. Together with each such request, Borrower shall
furnish Lender with copies of bills and other documentation reasonably required
by Lender to establish that such costs are reasonable and are substantially in
accordance with market rates, that the work relating thereto has been completed
and that such amounts are then due or have been paid. Lender shall approve or
disapprove such request within ten (10) Business Days after Lender’s receipt of
such request and, if approved, Lender shall release the funds to Borrower or
Borrower’s designee within ten (10) Business Days after Lender’s approval.
     Section 3.7. Interest on Reserve Accounts. Borrower shall not be entitled
to any earnings or interest on funds deposited into the Reserve Accounts.
     Section 3.8. Leasing Cash Sweep Reserve. Beginning on the first Payment
Date during any Leasing Cash Sweep Period (as defined below), and continuing
until the first Payment Date after the termination of such Leasing Cash Sweep
Period (so long as no other Leasing Cash Sweep Period then exists), Borrower
shall deposit will Lender all Rents after payment of amounts due and payable to
Lender on such Payment Date pursuant to the Note and this Article 3, which funds
shall be held by Lender in a custodial account (the “Leasing Cash Sweep Reserve
Account”) as additional collateral for the Loan. Such funds shall be maintained
in a separate account and will not be commingled with other money held by Lender
or its servicer, and the Leasing Cash Sweep Reserve Account shall constitute a
Reserve Account for all purposes hereof. Provided no Event of Default then
exists and no other Leasing Cash Sweep Period then exists, funds held in the
Leasing Cash Sweep Reserve Account shall be disbursed to Borrower upon the
termination of a Leasing Cash Sweep Period.
          “Leasing Cash Sweep Period” means any period commencing on (a) May 1,
2008; (b) May 1, 2013; or (c) January 1, 2015; and ending upon Lender giving
notice to the Collection Account Bank and Borrower that (i) with respect to the
commencement date set forth in clause (a) above, Borrower has renewed the
Owens-Brockway Lease or entered into a new lease for the Individual Property
located in Pennsylvania with a tenant acceptable to Lender in its discretion,
each upon terms and conditions satisfactory to Lender in its discretion,
(ii) with respect to the to the commencement date set forth in clause (b) above,
Borrower has renewed the Owens-Brockway Lease or entered into a new lease for
the Individual Property located in Pennsylvania with a tenant acceptable to
Lender in its discretion, each upon terms and conditions satisfactory to Lender
in its discretion, or (iii) with respect to the commencement date set forth in
clause (c) above, Borrower has renewed the Blue Coral Lease or entered into a
new lease for the

9



--------------------------------------------------------------------------------



 



Individual Property located in Maple Heights, Ohio with a tenant acceptable to
Lender in its discretion, each upon terms and conditions satisfactory to Lender
in its discretion.
     Section 3.9. Downgrade Cash Sweep Reserve; Downgrade Cash Sweep Letter of
Credit.
          (a) Beginning on the first Payment Date after the occurrence of a
Downgrade Cash Sweep Event, and continuing until the first Payment Date after a
Cash Sweep Termination Event, Borrower shall deposit with Lender all Rents after
payment of amounts due and payable to Lender on such Payment Date pursuant to
the Note and this Article 3, which funds shall be held by Lender in a custodial
account (the “Downgrade Cash Sweep Reserve Account”) as additional collateral
for the Loan. Such funds shall be maintained in a separate account and will not
be commingled with other money held by Lender or its servicer, and the Downgrade
Cash Sweep Reserve Account shall constitute a Reserve Account for all purposes
hereof.
          (b) The following additional definitions shall apply:
               (i) “Downgrade Cash Sweep Event” means that, at any time when the
Owens-Brockway Lease is in effect, the long-term unsecured debt of
Owens-Illinois, Inc., a Delaware corporation, is rated “B-” or lower by S&P (or
its equivalent by any one of the other Rating Agencies), and a Downgrade Cash
Sweep Termination Event has not occurred.
               (ii) “Downgrade Cash Sweep Letter of Credit” means an
unconditional, irrevocable letter of credit in the amount of $438,453, which
letter of credit shall (a) name Lender as the sole beneficiary thereof, (b) be
drawable, in whole or in part from time to time, by Lender or its designee upon
the presentment to the issuer of a clean sight-draft demanding such payment
without condition, restriction, or charge to Lender, (c) not expire sooner than
one (1) year from the date of its issuance and automatically be renewed for at
least successive one (1) year periods throughout the term of the Loan plus an
additional period of thirty (30) days without the need for any action on the
part of Borrower or Lender, and, in the event its term is not extended, provide
that (i) Lender shall be given at least thirty (30) days’ prior written notice
that the term will not be extended, and (ii) Lender may draw thereupon if such
notice is not received or if such letter of credit is not renewed at least
thirty (30) days prior to expiration, (d) be freely assignable by Lender (and
each successor or assign of Lender) at no cost or expense to Lender (in the
event a fee or charge is payable, Borrower agrees to pay the same immediately
upon written notice thereof from Lender), (e) not name Borrower as, or result in
Borrower being, a Person having any reimbursement obligation or liability
thereunder, (f) be issued by a domestic financial institution that is not an
Affiliate of Borrower that has a long-term unsecured debt rating of not less
than “A” by S&P (or its equivalent by any one of the other Rating Agencies), and
(g) otherwise be reasonably satisfactory to Lender in form and content.
               (iii) “Downgrade Cash Sweep Termination Event” means that (a) an
amount equal to $438,453 has been deposited into the Downgrade Cash Sweep
Reserve Account, or (b) Borrower has delivered to Lender, as additional
collateral for the Loan, a Downgrade Cash Sweep Letter of Credit.

10



--------------------------------------------------------------------------------



 



          (c) (i) Lender shall have the right to draw in full or in part upon
any Downgrade Cash Sweep Letter of Credit or any replacement thereof without
notice to Borrower (A) upon the occurrence of an Event of Default, (B) if Lender
has not received, at least thirty (30) days prior to the date on which it is
scheduled to expire, a renewal or replacement letter of credit that satisfies
all the requirements set forth in the definition of “Downgrade Cash Sweep Letter
of Credit,” (C) upon a transfer of the Loan by Lender to another Person if
Lender or such Person has not been received after it has requested, for any
reason, either an endorsement thereto by the issuing institution evidencing such
Person as the new beneficiary thereunder or a replacement thereof naming such
Person as beneficiary thereunder that otherwise satisfies all the requirements
set forth in the definition of “Downgrade Cash Sweep Letter of Credit,” (D) if
Borrower fails to cooperate in any manner reasonably necessary to obtain such
endorsement thereto or replacement thereof, (E) if Borrower fails to pay any fee
or charge due in connection with the transfer thereof by Lender or its
successors or assigns to any other Person, or (F) if Lender has not received
within ten (10) Business Days after the earlier of (1) Lender’s notice to
Borrower that the issuing institution ceases to meet the rating requirement set
forth in the definition of “Downgrade Cash Sweep Letter of Credit,” and
(2) Borrower finding out that the issuing financial institution ceases to meet
the such rating requirement, a replacement thereof that satisfies all
requirements set forth in the definition of “Downgrade Cash Sweep Letter of
Credit.”
               (ii) Lender may, at its sole option, (A) hold any funds drawn
under any Downgrade Cash Sweep Letter of Credit or any replacement thereof as
additional collateral for the Loan, or (B) apply such funds to the Indebtedness
in such order as Lender may determine.
               (iii) Lender shall be entitled to charge Borrower a reasonable
processing fee for administering and reviewing any renewal, replacement or
release of any Downgrade Cash Sweep Letter of Credit or any replacement thereof
that Borrower is required to provide pursuant to this Agreement. In the event of
a repayment of the Loan, Lender shall have the right, in lieu of accepting a
portion of the repayment equal to an amount up to the outstanding balance under
any Downgrade Cash Sweep Letter of Credit in cash from Borrower, to draw upon
such Downgrade Cash Sweep Letter of Credit in the amount of up to the amount
being repaid and apply such amount to the repayment of the Indebtedness.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Lender as of the Closing Date as
follows:
     Section 4.1. Organization. Borrower (a) is duly organized and validly
existing in good standing under the laws of the State of its formation, (b) is
duly qualified to do business in each jurisdiction in which the nature of its
business or any of the Property makes such qualification necessary, (c) has the
requisite power and authority to carry on its business as now being conducted,
and (d) has the requisite power to execute and deliver, and perform its
obligations under, the Loan Documents. Borrower is a “registered organization”
within the meaning of the Uniform Commercial Code in effect in the State where
Borrower is organized, and Borrower’s organizational identification number
issued by such State is set forth under its signature hereto.

11



--------------------------------------------------------------------------------



 



     Section 4.2. Authorization. The execution and delivery by Borrower of the
Loan Documents, Borrower’s performance of its obligations thereunder and the
creation of the Liens provided for in the Loan Documents (a) have been duly
authorized by all requisite action on the part of Borrower, (b) will not violate
any provision of any applicable Legal Requirements, and (c) will not be in
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
Lien of any nature whatsoever upon any of the property or assets of Borrower
pursuant to, any indenture or agreement or instrument. Except for those obtained
or filed on or prior to the Closing Date, Borrower is not required to obtain any
consent, approval or authorization from, or to file any declaration or statement
with, any Governmental Authority in connection with or as a condition to the
execution, delivery or performance of the Loan Documents. The Loan Documents to
which Borrower is a party have been duly executed and delivered by Borrower.
     Section 4.3. Enforceability. The Loan Documents executed by Borrower in
connection with the Loan are the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their terms, subject
only to bankruptcy, insolvency and other limitations on creditors’ rights
generally and to equitable principles. Such Loan Documents are, as of the
Closing Date, not subject to any right of rescission, set-off, counterclaim or
defense by Borrower, including the defense of usury.
     Section 4.4. Litigation. There are no actions, suits or proceedings at law
or in equity by or before any Governmental Authority or other agency now pending
and served or, to Borrower’s knowledge, threatened, involving or concerning
Borrower, Guarantor or the Property.
     Section 4.5. Full and Accurate Disclosure. No statement of fact made by or
on behalf of Borrower in the Loan Documents or in any other document or
certificate delivered to Lender by Borrower contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading. There is no fact presently known to
Borrower which has not been disclosed to Lender which materially adversely
affects, nor as far as Borrower can foresee, might materially adversely affect
the business, operations or condition (financial or otherwise) of Borrower.
Since the delivery of such data, except as otherwise disclosed in writing to
Lender, there has been no material adverse change in the financial position of
Borrower or the Property, or in the results of operations of Borrower. Borrower
has not incurred any obligation or liability, contingent or otherwise, not
reflected in such financial data which might materially adversely affect its
business operations or the Property.
     Section 4.6. Compliance. To Borrower’s knowledge, Borrower, the Property
and Borrower’s use thereof and operations thereat comply in all material
respects with all applicable Legal Requirements. To the extent required by
applicable law or regulation, Borrower has obtained (in its own name), or has
caused the applicable tenant at each Individual Property to obtain, all Permits
necessary to use and operate the Property, and all such Permits are in full
force and effect.
     Section 4.7. ERISA. Neither Borrower nor any ERISA Affiliate (as defined
below) maintains, contributes to, has any obligation to contribute to, or has
any direct or indirect liability

12



--------------------------------------------------------------------------------



 



with respect to any “employee benefit plan,” “multiemployer plan,” or any other
“plan” (each as defined in ERISA). Borrower is not an “employee benefit plan,”
as defined in Section 3(3) of ERISA, subject to Title I of ERISA, a “plan,” as
defined in Section 4975(e)(1) of the Code, subject to Code Section 4975, or a
“governmental plan” within the meaning of Section 3(32) of ERISA. None of the
assets of Borrower constitutes “plan assets” of one or more of any such plans
under 29 C.F.R. Section 2510.3-101 or otherwise. Transactions by or with
Borrower do not violate state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans and such state statutes do not
in any manner affect the ability of the Borrower to perform its obligations
under the Loan Documents or the ability of Lender to enforce any and all of its
rights under the Loan Agreement. If an investor or direct or indirect equity
owner in Borrower is a plan that is not subject to Title I of ERISA or
Section 4975 of the Code, but is subject to the provisions of any federal,
state, local, non-U.S. or other laws or regulations that are similar to those
portions of ERISA or the Code, the assets of the Borrower do not constitute the
assets of such plan under such other laws. “ERISA Affiliate” means any
corporation or trade or business that is a member of any group of organizations
(a) described in Section 414(b) or (c) of the Code, of which Borrower is a
member, and (b) solely for purposes of potential liability under
Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the lien
created under Section 302(f) of ERISA and Section 412(n) of the Code, described
in Section 414(m) or (o) of the Code, of which Borrower is a member. Borrower
shall take or refrain from taking, as the case may be, such actions as may be
necessary to cause the representations and warranties in this Section 4.7 to
remain true and accurate throughout the term of the Loan.
     Section 4.8. Not Foreign Person. Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the Code.
     Section 4.9. Investment Company Act; Public Utility Holding Company Act.
Borrower is not (i) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.
     Section 4.10. Title to the Property; Liens. Borrower owns good,
indefeasible, marketable and insurable title to the Property, free and clear of
all Liens, other than the Permitted Encumbrances. The Permitted Encumbrances do
not and will not materially and adversely affect (i) the ability of Borrower to
pay in full all sums due under the Note or any of its other obligations under
the Loan Documents in a timely manner or (ii) the use of the Property for the
use currently being made thereof, the operation of the Property as currently
being operated or the value of the Property. The Mortgage creates a valid and
enforceable first Lien on the Property and a valid and enforceable first
priority security interest in the personal property constituting part of the
Property, subject to no Liens other than the Permitted Encumbrances. The
Assignment of Leases creates a valid and enforceable first Lien on and a valid
and enforceable first priority security interest in all of Borrower’s interest
in all Leases, subject to no Liens other than the Permitted Encumbrances.

13



--------------------------------------------------------------------------------



 



     Section 4.11. Condemnation. No Taking has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.
     Section 4.12. Utilities and Public Access. The Property has adequate rights
of access to public ways and is served by all utilities required for the current
use thereof.
     Section 4.13. Separate Lots. The Property is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot.
     Section 4.14. Assessments. Except as disclosed in the Lender’s title
insurance policy, there are no pending or, to the knowledge of Borrower,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor, to the knowledge of Borrower, are there any
contemplated improvements to the Property that may result in such special or
other assessments.
     Section 4.15. Flood Zone. Except as shown on the survey delivered to Lender
in connection with the Loan, the Property is not located in a flood hazard area
as designated by the Federal Emergency Management Agency.
     Section 4.16. Physical Condition. Except as disclosed in the engineering
report(s) delivered to Lender in connection with the Loan, to Borrower’s
knowledge, the Property is free of material structural defects and all building
systems contained therein are in good working order in all material respects
subject to ordinary wear and tear.
     Section 4.17. Title Insurance. The Property is covered by an American Land
Title Association mortgagee’s title insurance policy (or the title insurance
company referenced in clause (d) of this Section shall have provided an
unconditional and irrevocable commitment to issue such title insurance policy)
insuring a valid first lien on the Property, which (a) is in full force and
effect, (b) is freely assignable to and will inure to the benefit of Lender and
any successor or assignee of Lender, including the trustee in any Secondary
Market Transaction, (c) has been paid in full, (d) is issued by a title company
licensed in the State where the Property is located, (e) has had no claims made
against it, (f) contains no exclusions for (i) access or (ii) survey, and (g)
lists only the Permitted Encumbrances as exceptions.
     Section 4.18. Leases and Rents. (a) Borrower is the sole owner of the
entire lessor’s interest in the Leases, and neither the Leases nor any Rents
have been Transferred by Borrower except to Lender pursuant to the Loan
Documents; (b) there are no Leases now in effect except those set forth on the
certified rent roll delivered to Lender in connection with the Loan and Borrower
has delivered to Lender true, correct and complete copies of all Leases
(together with all modifications thereto) for any commercial space in the
Property; (c) except as disclosed to Lender in any tenant estoppel certificates
delivered to Lender in connection with the Loan: (i) none of the Rents have been
collected for more than one (1) month in advance; (ii) the premises demised
under the Leases have been completed and the tenants under the Leases have
accepted and taken possession of the same on a rent-paying basis; (iii) to
Borrower’s knowledge, there exists no offset or defense to the payment of any
portion of the Rents; and (iv) no Lease contains an option to purchase, right of
first refusal to purchase, expansion right, or any other similar

14



--------------------------------------------------------------------------------



 



provision; (v) to Borrower’s knowledge, there are no defaults or events of
default (and to Borrower’s knowledge, no events or circumstances exist which
with or without the giving of notice, the passage of time or both may constitute
a default or event of default) under any of the Leases which have a Material
Adverse Effect; and (d) no Person has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease.
     Section 4.19. Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws. Borrower, Guarantor, and to Borrower’s knowledge,
after having made reasonable inquiry (a) each Person owning a direct or indirect
interest in Borrower, Guarantor, and (b) each tenant at the Property: (i) is not
currently identified on the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control (currently is accessible through
the internet website at www.treas.gov/ofac/t11sdn.pdf.) or any other similar
list maintained by the U.S. Treasury Department, Office of Foreign Assets
Control pursuant to any Legal Requirements (or if such list does not exist, the
similar list then being maintained by the United States), including trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States; (ii) is not a Person subject to any trade
restriction, trade embargo, economic sanction, or other prohibition under
federal law, including the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any executive orders or regulations promulgated thereunder; and
(iii) is not in violation of Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and the Uniting and Strengthening America by Providing Appropriate Tools
Required in Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56),
with the result that (A) the investment in Borrower or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law, or (B) the Loan is in
violation of law.
     Section 4.20. Organizational Chart. The organizational chart attached
hereto as Exhibit A is true, complete and correct on and as of the date hereof.
No Person other than those Persons shown on Exhibit A has any ownership interest
in, or right of control, directly or indirectly, in Borrower.
ARTICLE 5
COVENANTS
     Borrower covenants and agrees that, from the Closing Date and until payment
in full of the Indebtedness:
     Section 5.1. Compliance with Legal Requirements; Impositions and Other
Claims; Contests.
          (a) Borrower shall do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its existence,
rights, licenses, Permits and franchises necessary for the conduct of its
business and comply in all respects with all applicable Legal Requirements,
Contracts, Permits, and private covenants, conditions and restrictions that at
any time apply to Borrower or the Property. Borrower shall notify Lender
promptly of any

15



--------------------------------------------------------------------------------



 



written notice or order that Borrower receives from any Governmental Authority
relating to Borrower’s failure to comply with such applicable Legal
Requirements.
          (b) Except to the extent that Lender is obligated to pay Impositions
and insurance premiums from the Tax and Insurance Reserve Account pursuant to
the terms of Section 3.2, Borrower shall pay or shall cause the tenants under
the Leases to pay all Impositions and insurance premiums with respect to itself
and the Property in accordance with the terms hereof. Borrower may, at its
expense, after prior notice to Lender, contest by appropriate proceedings
conducted in good faith and with due diligence, the validity or application of
any Legal Requirements, Imposition, or any claims of mechanics, materialmen,
suppliers or vendors, and may withhold payment of the same pending such
proceedings if permitted by law, as long as (i) in the case of any Impositions
or claims of mechanics, materialmen, suppliers or vendors, such proceedings
shall suspend the collection thereof from the Property, (ii) neither the
Property nor any part thereof or interest therein will be sold, forfeited or
lost if Borrower pays the amount or satisfies the condition being contested, and
Borrower would have the opportunity to do so, in the event of Borrower’s failure
to prevail in such contest, (iii) Lender would not, by virtue of such permitted
contest, be exposed to any risk of civil or criminal liability, and neither the
Property nor any part thereof or any interest therein would be subject to the
imposition of any Lien for which Borrower has not furnished additional security
as provided in clause (iv) below, as a result of the failure to comply with any
Legal Requirement of such proceeding which would not be released if Borrower
pays the amount or satisfies the condition being contested, and Borrower would
have the opportunity to do so, in the event of Borrower’s failure to prevail in
the contest, and (iv) Borrower shall have furnished to Lender additional
security in respect of the claim being contested or the loss or damage that may
result from Borrower’s failure to prevail in such contest in such amount as may
be requested by Lender, but in no event less than 125% of the amount of such
claim.
     Section 5.2. Maintenance; Waste; Alterations. Borrower shall at all times
keep the Property, or shall cause the Property to be kept, in good repair,
working order and condition, except for reasonable wear and use. Borrower shall
not permit the Improvements, Equipment or Inventory to be removed or demolished
or otherwise altered (provided, however, that Borrower may remove, demolish or
alter worn out or obsolete Improvements, Equipment and Inventory that are
promptly replaced with Improvements, Equipment or Inventory, as applicable, of
equivalent value and functionality, unless Borrower reasonably determines that
such replacement is not necessary for the operation of the Property and would
not have a Material Adverse Effect). Borrower may not, without Lender’s
approval, perform alterations to the Improvements and Equipment which (a) exceed
$100,000 (not including (i) tenant improvement work performed pursuant to the
terms of any Lease executed on or prior to the date hereof, (ii) alterations
performed in connection with a Restoration, and (iii) work performed pursuant to
Section 5.6), or (b) are not in the ordinary course of Borrower’s business (such
alterations, “Material Alterations”). Borrower shall not perform any Material
Alteration unless approved in writing by Lender in Lender’s reasonable
discretion. Borrower shall reimburse Lender for all actual costs and expenses
incurred by Lender, including the fees charged by any professional engaged by
Lender in connection with any such Material Alteration.
     Section 5.3. Access to Property and Records. Borrower shall permit agents,
representatives and employees of Lender (at Lender’s cost and expense if no
Event of Default

16



--------------------------------------------------------------------------------



 



has occurred), to inspect (a) the Property or any part thereof, and (b) such
books, records and accounts of Borrower and to make such copies or extracts
thereof as Lender shall desire, in each case at such reasonable times as may be
requested by Lender upon reasonable advance notice, subject to the rights of
tenants under Leases.
     Section 5.4. Management of Property. Subject to Section 13.7, the Property
will be managed at all times by the Manager pursuant to the Management Agreement
unless terminated as provided in the Loan Documents. Borrower shall diligently
perform all terms and covenants of the Management Agreement. Borrower shall not
(a) surrender, terminate, cancel, or materially modify the Management Agreement,
(b) enter into any other agreement relating to the management or operation of
the Property with Manager or any other Person, (c) consent to the assignment by
Manager of its interest under the Management Agreement or (d) waive or release
any of its rights and remedies under the Management Agreement, in each case,
without the consent of Lender, which consent shall not be unreasonably withheld
or delayed. If at any time Lender consents to the appointment of a new manager,
such new manager and Borrower shall, as a condition to Lender’s consent, execute
a subordination of management agreement in form and substance reasonably
satisfactory to Lender.
     Section 5.5. Financial and Other Reporting.
          (a) Borrower shall keep and maintain or shall cause to be kept and
maintained, on a Fiscal Year basis, in accordance with sound accounting
principles consistently applied, books, records and accounts reflecting in
reasonable detail all of the financial affairs of Borrower and all items of
income and expense in connection with the operation of the Property.
          (b) Borrower shall furnish to Lender (i) annually within ninety
(90) days following the end of each Fiscal Year, and (ii) (A) within three
(3) Business Days following request by Lender (provided, that Borrower shall not
be required to provide such statements more than once each calendar month) prior
to the occurrence of a Secondary Market Transaction, and (B) within twenty
(20) days following the end of each calendar quarter after the occurrence of a
Secondary Market Transaction, a true, complete, correct and accurate copy of
Borrower’s unaudited financial statement for such period, including a statement
of operations (profit and loss), a statement of cash flows, a calculation of net
operating income, a balance sheet, an aged accounts receivable report and such
other information or reports as shall be requested by Lender.
          (c) Borrower shall furnish to Lender, within twenty (20) days
following the end of (i) each calendar month prior to the occurrence of a
Secondary Market Transaction, and (ii) each calendar quarter after the
occurrence of a Secondary Market Transaction, a true, complete, correct and
accurate rent roll and occupancy report for such period and such other occupancy
and rate statistics as Lender shall request in Lender’s discretion.
          (d) Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened involving Borrower
which is reasonably likely to have a Material Adverse Effect.
          (e) Borrower shall furnish to Lender, within ten (10) Business Days
after request, such further information with respect to Borrower and the
operation of the Property as

17



--------------------------------------------------------------------------------



 



may be requested by Lender including all business plans prepared for Borrower
and for the operation of the Property.
All financial statements and other documents to be delivered pursuant to this
Agreement shall (A) be in form and substance acceptable to Lender in Lender’s
reasonable discretion, (B) be prepared in accordance with sound accounting
principles consistently applied, and (C) be certified by Borrower as being true,
correct, complete and accurate in all material respects and fairly reflecting
the results of operations and financial condition of Borrower for the relevant
period, as applicable.
     Section 5.6. Deferred Maintenance and Environmental Remediation. Borrower
shall perform the deferred maintenance work and environmental remediation to the
Property itemized on Exhibit B hereto within the time periods set forth on said
Exhibit B.
     Section 5.7. Leases.
          (a) Borrower shall (i) observe and perform all of the material
obligations imposed upon the lessor under the Leases; (ii) promptly send copies
to Lender of all notices of default that Borrower shall send or receive under
any Material Lease; (iii) promptly notify Lender of any tenant under a Material
Lease at the Property which has vacated, or has given Borrower written notice of
its intention to vacate, the premises (or any portion thereof) leased to such
tenant pursuant to the applicable Material Lease; (iv) enforce the terms,
covenants and conditions in the Leases to be observed by tenants in accordance
with commercially reasonable practices for properties similar to the Property;
and (v) obtain the prior written approval of Lender, which approval shall not be
unreasonably withheld, conditioned or delayed, for any Lease of the Property,
material amendment thereto, assignment thereof, or subletting thereunder (unless
approval for such assignment or subletting is not required pursuant to the
express terms of such Lease) where Rent payable thereunder exceeds ten percent
(10%) of Rent payable under all Leases on the Property (a “Material Lease”)
executed after the date hereof and for any material amendment or modification of
any Material Lease. Lender’s failure to respond to a request from Borrower for
approval within fifteen (15) Business Days of the latter of (i) such receipt of
such request and (ii) receipt of all information reasonably requested by Lender
shall be deemed Lender’s approval, provided that Borrower delivers to Lender a
writing marked in bold lettering with the following: “LENDER’S RESPONSE IS
REQUIRED WITHIN 15 BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS
OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope
containing the writing must be marked “PRIORITY” in bold letters.
          (b) Borrower may enter into any Lease, other than a Material Lease,
after the date hereof, without the prior written consent of Lender provided that
such Lease (i) is documented using, and does not materially deviate from, the
standard lease form approved by Lender in its reasonable discretion;
(ii) provides for rental rates and terms comparable to existing local market
rates and terms (taking into account the type and quality of the tenant) as of
the date such Lease is executed (unless in the case of a renewal or extension,
the rent payable during such renewal term, or a formula or other method to
compute such rent, has been specified in the original Lease); (iii) is an
arms-length transaction with a tenant that is not an Affiliate of Borrower,
(iv) is subordinate to the Mortgage and the tenant thereunder agrees to attorn
to

18



--------------------------------------------------------------------------------



 



Lender; and (v) if for residential space is for a term of not less than six
(6) months or more than twelve (12) months. All proposed Leases that do not
satisfy the requirements set forth in this Section 5.7 require Lender’s prior
written approval at Borrower’s expense (including reasonable legal fees and
expenses). Borrower shall promptly deliver to Lender a copy of each Lease (other
than a residential lease) entered into after the Closing Date, together with
written certification from Borrower confirming that (y) the copy delivered is a
true, complete and correct copy of such Lease and (z) Borrower has satisfied all
conditions of this Section 5.7.
          (c) Borrower shall not (i) make any assignment or pledge of any Lease
or Rents to anyone other than Lender until the Indebtedness is paid in full,
(ii) collect any Rents under the Leases more than one (1) month in advance
(except that Borrower may collect in advance such security deposits as are
permitted pursuant to applicable Legal Requirements and are commercially
reasonable in the prevailing market); (iii) enter into, amend in any material
respect or terminate any Material Lease (provided, however, that Borrower may
terminate any such Material Lease if the lessee thereunder is in material
monetary default of such Material Lease); or (iv) execute or grant any
modification of any Lease which in the aggregate might have a Material Adverse
Effect.
     Section 5.8. Place of Business; State of Organization. Borrower shall not
change its (a) chief executive office or its principal place of business or
place where its books and records are kept, or (b) the jurisdiction in which it
is organized, in each case without giving Lender at least thirty (30) days’
prior written notice thereof and promptly providing Lender such information as
Lender may reasonably request in connection therewith.
     Section 5.9. Zoning; Joint Assessment. Borrower shall not materially change
the Property’s use or initiate, join in or consent to any (a) change in any
private restrictive covenant, zoning ordinance or other public or private
restrictions limiting or defining the Property’s uses or any part thereof
(including filing a declaration of condominium, map or any other document having
the effect of subjecting the Property to the condominium or cooperative form of
ownership), except those necessary in connection with the uses permitted
pursuant to this Agreement, or (b) joint assessment of the Property with any
other real or personal property.
ARTICLE 6
TRANSFERS AND CHANGE OF BUSINESS
     Borrower covenants and agrees that, from the Closing Date and until payment
in full of the Indebtedness:
     Section 6.1. Transfer. Borrower will not allow any Transfer to occur other
than the following Transfers (in each case provided that no Event of Default
then exists) (each, a “Permitted Transfer”):
          (a) Permitted Encumbrances;
          (b) Leases which are not Material Leases, and Material Leases which
have been approved by Lender in accordance with Section 5.7;

19



--------------------------------------------------------------------------------



 



          (c) Transfers of direct or indirect Equity Interests in Borrower which
in the aggregate during the term of the Loan (i) do not exceed forty-nine
percent (49%) of the total direct or indirect legal or beneficial ownership
interests in Borrower, (ii) do not result in any shareholder’s, partner’s,
member’s or other Person’s interest in Borrower exceeding forty-nine percent
(49%) of the total direct or indirect legal or beneficial ownership interests in
Borrower and (iii) do not result in a change in Control of Borrower;
          (d) Transfers of (i) more than forty-nine percent (49%) of the total
direct or indirect Equity Interests in Borrower, or any indirect or direct
Equity Interest that results in a change of Control of the Borrower, or (ii) all
or substantially all of the Property, in each case to another party (the
“Transferee”), provided that in each case with respect to clauses (i) and (ii),
(A) Borrower shall pay to Lender a transfer fee in the amount of one percent
(1%) of the Principal Indebtedness, (B) the identity, experience, financial
condition, creditworthiness, single purpose nature and bankruptcy remoteness of
the Borrower, Transferee, and the replacement guarantors and indemnitors shall
be reasonably satisfactory to Lender, (C) Borrower, Transferee, Guarantor and
the replacement guarantors and indemnitors shall execute and deliver any and all
documentation as may be reasonably required by Lender or required by the Rating
Agencies, as the case may be, in form and substance reasonably satisfactory to
Lender or satisfactory to the Rating Agencies, as the case may be, in Lender’s
reasonable discretion or the Rating Agencies’ discretion, as applicable
(including assumption documents), (D) counsel to Transferee and the replacement
guarantors and indemnitors shall deliver to Lender and the Rating Agencies
opinion letters relating to such transfer (including tax and bankruptcy
opinions) in form and substance reasonably satisfactory to Lender and
satisfactory to the Rating Agencies in Lender’s reasonable discretion and the
Rating Agencies’ discretion, (E) if the Property is transferred, Borrower shall
deliver (or cause to be delivered) to Lender, an endorsement to Lender’s title
insurance policy relating to the change in the identity of the vestee and the
execution and delivery of the transfer documentation in form and substance
reasonably acceptable to Lender, and (F) Borrower pays all reasonable expenses
incurred by Lender in connection with such Transfer, including Lender’s
reasonable attorneys fees and expenses, all recording fees, and all fees payable
to the applicable title company for the delivery to Lender of the endorsement
referred to in clause (E) above;
          (e) Transfers of a direct or indirect legal or beneficial ownership
interest in Borrower that occurs by devise or bequest or by operation of law
upon the death of a natural person that was the holder of such interest to a
member of the immediate family of such interest holder or a trust or family
conservatorship established for the benefit of such immediate family member,
provided that (i) Manager (or a Person approved by Lender pursuant to
Section 5.4) continues to be responsible for the management of the Property, and
such transfer shall not result in a change of the day to day operations of the
Property, (ii) Borrower shall give Lender notice of such transfer together with
copies of all instruments effecting such transfer not less than ten
(10) Business Days after the date of such transfer, and (iii) if such transfer
would result in a change of Control of Borrower, Borrower shall have obtained
Lender’s consent to such transfer within thirty (30) days after such transfer,
which consent shall not be unreasonably withheld;
          (f) Inter vivos or testamentary Transfers of all or any portion of the
direct or indirect Equity Interest in Borrower to (i) one or more immediate
family members of the current holders of such Equity Interests (a “Current
Owner”), or (ii) a trust or other entity in which all of the beneficial interest
is held by a Current Owner or one or more immediate family members of a

20



--------------------------------------------------------------------------------



 



Current Owner; provided, that in each case (A) such Transfer is made in
connection with a Current Owner’s bona fide, good faith estate planning, (B) no
change in Control of Borrower results therefrom unless the provisions of
Section 6.1(e) have been satisfied, and (C) no such Transfer has an adverse
effect on the bankruptcy remote status of Borrower under the requirements of any
Rating Agency. As used herein, “immediate family members” shall mean the spouse,
children and grandchildren and any lineal descendants;
          (g) Transfers of direct or indirect Equity Interests in Borrower among
the holders thereof as of the date hereof provided no such Transfer results in a
change in Control of Borrower;
          (h) Transfers of Equity Interests in any company that is publicly
traded on a nationally or internationally recognized stock exchange or has a
class of Equity Interests registered under the Securities Act of 1934; and,
          (i) Transfers of direct or indirect Equity Interests in Gladstone
Commercial Limited Partnership, a Delaware limited partnership (“GCLP”) or
Guarantor, resulting from a merger, consolidation or reorganization of GCLP or
Guarantor, provided that Guarantor or its successor by merger, consolidation or
reorganization will continue to own, directly or indirectly, at least 51% of the
direct or indirect legal and beneficial ownership in GCLP (or any successor
thereto by merger, consolidation or reorganization, if GCLP or any such
successor then exists) and Borrower, and such transfer does not result in a
change in Control of Borrower, and provided, further, that any successor by
merger, consolidation or reorganization of GCLP or Guarantor shall have a net
worth, immediately following the merger, consolidation or reorganization, of no
less that the net worth of GCLP or Guarantor, as the case may be, immediately
prior to the merger, consolidation or reorganization.
     Section 6.2. Other Indebtedness. Borrower shall not incur, create, assume,
allow to exist, become or be liable in any manner with respect to any other
indebtedness or monetary obligations, except for the Indebtedness and Permitted
Trade Payables.
     Section 6.3. Change In Business. Borrower shall not cease to be a
Single-Purpose Entity. Borrower shall not modify, amend, restate or replace its
organizational documents in any material manner without the prior written
consent of Lender, which consent shall not be unreasonably withheld.
ARTICLE 7
INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION
     Section 7.1. Types of Insurance. At all times during the term of the Loan,
Borrower shall maintain, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, the following policies of insurance:
          (a) Insurance with respect to the Improvements, Equipment and
Inventory against any peril included within the classification “All Risks of
Physical Loss” with extended coverage in amounts at all times sufficient to
prevent Borrower from becoming a co-insurer within the terms of the applicable
policies, but in any event such insurance shall be maintained in

21



--------------------------------------------------------------------------------



 



an amount equal to the full insurable value of the Improvements, Equipment and
Inventory located on the Property. The policy referred to in this Section 7.1(a)
shall contain a replacement cost endorsement and a waiver of depreciation. As
used herein, “full insurable value” means the actual replacement cost of the
Improvements, Equipment and Inventory (without taking into account any
depreciation), determined annually by an insurer or by Borrower or, at the
request of Lender, by an insurance broker (subject to Lender’s reasonable
approval). In all cases where any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses under
applicable Legal Requirements, the policy referred to in this Section 7.1(a)
must include “Ordinance and Law Coverage,” with “Time Element,” “Loss to the
Undamaged Portion of the Building,” “Demolition Cost” and “Increased Cost of
Construction” endorsements, in the amount of coverage required by Lender;
          (b) Comprehensive general liability insurance, including contractual
injury, bodily injury, broad form death and property damage liability against
any and all claims, including all legal liability to the extent insurable
imposed upon Borrower and all court costs and attorneys’ fees and expenses,
arising out of or connected with the possession, use, leasing, operation,
maintenance or condition of the Property with a combined limit of not less than
$2,000,000 in the aggregate and $1,000,000 per occurrence, plus $5,000,000
umbrella coverage, plus motor vehicle liability coverage for all owned and
non-owned vehicles (including, without limitation, rented and leased vehicles)
containing minimum limits per occurrence, including umbrella coverage, of
$1,000,000.
          (c) Statutory workers’ compensation insurance;
          (d) Business interruption and/or loss of “rental value” insurance for
the Property in an amount equal to at least fifteen (15) months estimated gross
Rents attributable to the Property and based on gross Rents for the immediately
preceding year and otherwise sufficient to avoid any co-insurance penalty,
together with an extended period of indemnity endorsement which provides that
after the physical loss to the Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of six (6) months from the date the
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period;
          (e) If all or any portion of the Property is located within a
federally designated flood hazard zone, flood insurance in an amount equal to
the lesser of (i) the full insurable value of the Property, (ii) the original
Principal Indebtedness, and (iii) the maximum allowed under the related federal
flood insurance program;
          (f) Insurance against loss or damage from (i) leakage of sprinkler
systems and (ii) explosion of steam boilers, air conditioning equipment,
pressure vessels or similar apparatus now or hereafter installed at the
Property, in such amounts as Lender may from time to time reasonably require and
which are customarily required by institutional lenders with respect to similar
properties similarly situated;
          (g) The insurance required under clauses (a) and (d) above shall cover
perils of terrorism and acts of terrorism and Borrower shall maintain commercial
property insurance

22



--------------------------------------------------------------------------------



 



for loss resulting from perils and acts of terrorism on terms (including
amounts) consistent with those required under clauses (a) and (d) above at all
times during the term of the Loan. Notwithstanding the foregoing, for so long as
the Terrorism Risk Insurance Act of 2002 is in effect (including any
extensions), Lender shall accept terrorism insurance which covers against
“covered acts” as defined therein;
          (h) During any period of Restoration, builder’s “all risk” insurance
in an amount equal to not less than the full insurable value of the Property
against such risks (including fire and extended coverage and collapse of the
Improvements to agreed limits) as Lender may request, in form and substance
acceptable to Lender; and
          (i) Such other insurance with respect to the Improvements, Equipment
and Inventory located on the Property against loss or damage as requested by
Lender (including liquor/dramshop, mold, fungus, hurricane, windstorm and
earthquake insurance) provided such insurance is of the kind for risks from time
to time customarily insured against and in such amounts as are generally
required by institutional lenders for properties comparable to the Property or
which Lender may deem necessary in its reasonable discretion; provided, however,
Lender shall not require earthquake insurance if the probable maximum loss for
the Property is less than twenty percent (20%).
     Section 7.2. Insurer Ratings. Borrower will maintain the insurance coverage
described in Section 7.1 with companies acceptable to Lender and with a claims
paying ability of not less than “BBB” or its equivalent by S&P or “A : VIII” or
its equivalent by A.M. Best. All insurers providing insurance required by this
Agreement shall be authorized to issue insurance in the state where the Property
is located.
     Section 7.3. Blanket Policy. The insurance coverage required under Section
7.1 may be effected under a blanket policy or policies covering the Property and
other property and assets not constituting a part of the Property; provided that
any such blanket policy shall provide coverage in an amount and scope which is
at least equal to what would be provided if the required coverage was purchased
on an individual basis and which shall in any case comply in all other respects
with the requirements of this Article 7.
     Section 7.4. General Insurance Requirements.
          (a) Borrower agrees that all insurance policies shall: (i) be in such
form and with such endorsements and in such amounts as may be satisfactory to
Lender; (ii) name Lender as an additional insured/loss payee and provide that
all Insurance Proceeds be payable to Lender; (iii) contain a “Non Contributory
Standard Lender Clause” and a Lender’s Loss Payable Endorsement or their
equivalents naming Lender as the person to whom all payments shall be paid and a
provision that payment of Insurance Proceeds in excess of the Restoration
Proceeds Threshold shall be made by a check payable only to Lender; (iv) contain
a waiver of subrogation endorsement as to Lender and its successors and assigns
providing that no policy shall be impaired or invalidated by virtue of any act,
failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by Borrower, Lender or any other named
insured, additional insured or loss payee; (v) contain an endorsement indicating
that neither Lender nor Borrower shall be or be deemed to be a co-insurer with
respect to any risk

23



--------------------------------------------------------------------------------



 



insured by such policies and shall provide for an aggregate deductible per loss
for all policies not in excess of $25,000.00; (vi) contain a provision that such
policies shall not be canceled or amended in any adverse manner, including any
amendment reducing the scope or limits of coverage, without at least thirty
(30) days prior notice to Lender in each instance; and (vii) with respect to
commercial general liability, provide for claims to be made on an occurrence
basis.
          (b) In the event of foreclosure of the lien of the Mortgage or other
transfer of title or assignment of the Property in extinguishment, in whole or
in part, of the Indebtedness, all right, title and interest of Borrower in and
to all policies of casualty insurance covering all or any part of the Property
shall inure to the benefit of and pass to the successors in interest to Lender
or the purchaser or grantee of the Property or any part thereof.
     Section 7.5. Certificates of Insurance and Delivery of Policies. Upon
Lender’s request, certified copies of all insurance policies required pursuant
to this Article 7 shall be promptly delivered to Lender except for blanket
policies as to which certificates of same only need to be provided. Certificates
of insurance with respect to all renewal and replacement policies shall be
delivered to Lender not less than ten (10) days prior to the expiration date of
any of the insurance policies required to be maintained hereunder which
certificates shall bear notations evidencing payment of applicable premiums and
certified copies of such insurance policies shall be delivered to Lender
promptly after Borrower’s receipt thereof. If Borrower fails to maintain and
deliver to Lender the certificates of insurance required by this Agreement,
Lender may, at its option, after notice to Borrower, procure such insurance, and
Borrower shall reimburse Lender for the amount of all premiums paid by Lender
thereon promptly, after demand by Lender, with interest thereon at the Default
Rate from the date paid by Lender to the date of repayment, and such sum shall
be a part of the Indebtedness secured by the Loan Documents. Lender shall not by
the fact of approving, disapproving, accepting, preventing, obtaining or failing
to obtain any insurance, incur any liability for or with respect to the amount
of insurance carried, the form or legal sufficiency of insurance contracts,
solvency of insurance companies, or the carriers’ or Borrower’s payment or
defense of lawsuits, and Borrower hereby expressly assumes full responsibility
therefor and all liability, if any, with respect thereto. Borrower represents
that no claims have been made under any of such insurance policies, and no
party, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of such insurance policies.
     Section 7.6. Restoration Proceeds.
          (a) Any and all awards, compensation, reimbursement, damages,
proceeds, settlements, and other payments or relief paid or to be paid, together
with all rights and causes of action relating to or arising from, (i) any
insurance policy maintained by or on behalf of Borrower following any damage,
destruction, casualty or loss to all or any portion of the Property (a
“Casualty”, and such proceeds, “Insurance Proceeds”) or (ii) any temporary or
permanent taking or voluntary conveyance of all or part of the Property, or any
interest therein or right accruing thereto or use thereof, as the result of, or
in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority whether or not the same shall have actually been
commenced (a “Taking”, and such proceeds, “Condemnation Proceeds”, and together
with Insurance Proceeds, collectively, “Restoration Proceeds”) are hereby
assigned to Lender as additional collateral security hereunder subject to the
Lien of the Mortgage, to be

24



--------------------------------------------------------------------------------



 



applied in accordance with this Article 7. Lender shall be entitled to receive
and collect all Restoration Proceeds, and Borrower shall instruct and cause the
issuer of each policy of insurance described herein and any applicable
Governmental Authority to deliver to Lender all Restoration Proceeds. Borrower
shall execute such further assignments of the Restoration Proceeds as Lender may
from time to time reasonably require. Notwithstanding the foregoing, if the
Restoration Proceeds, less the amount of Lender’s costs and expenses (including
attorneys’ fees and costs) incurred in collecting the same (the “Net Restoration
Proceeds”), are $200,000 or less (the “Restoration Proceeds Threshold”),
provided no Event of Default then exists, Lender shall make such Net Restoration
Proceeds available to Borrower. All Insurance Proceeds received by Borrower or
Lender in respect of business interruption coverage, and all Condemnation
Proceeds received with respect to a temporary Taking available to Borrower,
shall be deposited in a segregated escrow account with Lender or its servicer,
as applicable, and Lender shall estimate the number of months required for
Borrower to restore the damage caused such Casualty or replace cash flow
interrupted by such temporary Taking, as applicable, and shall divide the
aggregate proceeds by such number of months, and, provided no Event of Default
then exists, shall disburse a monthly installment thereof to Borrower each such
month. Subject to Lender’s rights under Section 7.7, provided no Event of
Default has occurred and is continuing and the Restoration has been completed in
accordance with this Agreement, any Net Restoration Proceeds available to
Borrower for Restoration, to the extent not used by Borrower in connection with,
or to the extent they exceed the cost of such Restoration and any costs incurred
by Lender, shall be paid to Borrower.
          (b) Lender shall be entitled at its option to participate in any
compromise, adjustment or settlement in connection with (i) any insurance policy
claims relating to any Casualty, and (ii) any Taking in an amount in
controversy, in either case, in excess of the Restoration Proceeds Threshold,
and Borrower shall within ten (10) Business Days after request therefor
reimburse Lender for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with such
participation. Borrower shall not make any compromise, adjustment or settlement
in connection with any such claim in excess of the Restoration Proceeds
Threshold or if an Event of Default then exists without the prior written
approval of Lender. Borrower shall not make any compromise, adjustment or
settlement in connection with any claim unless same is commercially reasonable.
          (c) If and to the extent Restoration Proceeds are not required to be
made available to Borrower to be used for the Restoration of the Improvements,
Equipment and Inventory affected by the Casualty or Taking, as applicable,
pursuant to this Agreement, Lender shall be entitled, without Borrower’s
consent, to apply such Restoration Proceeds or the balance thereof, at Lender’s
option either (i) to the full or partial payment or prepayment of the
Indebtedness in accordance with Section 5(b) of the Note; provided that such
payment or prepayment shall not require any defeasance of the Loan and shall be
without the payment of the Yield Maintenance Premium, unless an Event of Default
has occurred and is then continuing, in which event, Borrower shall pay to
Lender an amount equal to the Yield Maintenance Premium, if any, that may be
required with respect to the amount of Insurance Proceeds or Condemnation
Proceeds applied to the Indebtedness, or (ii) to the Restoration of all or any
part of such Improvements, Equipment and Inventory affected by the Casualty or
Taking, as applicable.

25



--------------------------------------------------------------------------------



 



     Section 7.7. Restoration. Borrower shall restore and repair the
Improvements and Equipment or any part thereof now or hereafter damaged or
destroyed by any Casualty or affected by any Taking; provided, however, that if
the Casualty is not insured against or insurable, Borrower shall so restore and
repair even though no Insurance Proceeds are received. Notwithstanding anything
to the contrary set forth in Section 7.6, Lender agrees that Lender shall make
the Net Restoration Proceeds (other than business interruption insurance
proceeds, which shall be held and disbursed as provided in Section 7.6)
available to Borrower for Borrower’s restoration and repair of the Improvements,
Equipment and Inventory affected by the Casualty or Taking (a “Restoration”), as
applicable, on the following terms and subject to Borrower’s satisfaction of the
following conditions; provided, that Lender shall have the right to waive any of
the following conditions in its discretion:
          (a) At the time of such Casualty or Taking, as applicable, and at all
times thereafter there shall exist no Event of Default;
          (b) The Improvements, Equipment and Inventory affected by the Casualty
or Taking, as applicable, shall be capable of being restored (including
replacements) to substantially the same condition, utility, quality and
character, as existed immediately prior to such Casualty or Taking, as
applicable, in all material respects with a fair market value and projected cash
flow of the Property equal to or greater than prior to such Casualty or Taking,
as applicable;
          (c) Borrower shall demonstrate to Lender’s reasonable satisfaction
Borrower’s ability to pay the Indebtedness coming due during such repair or
restoration period (after taking into account proceeds from business
interruption insurance carried by Borrower);
          (d) (i) in the event of a Casualty, the Casualty resulted in an actual
or constructive loss of less than fifty percent (50%) of the fair market value
of the applicable Individual Property, or (ii) in the event of a Taking, the
Taking resulted in an actual or constructive loss of less than fifteen percent
(15%) of the fair market value of the applicable Individual Property, less than
fifteen percent (15%) of the land constituting the applicable Individual
Property is taken, such land is located along the perimeter or periphery of the
applicable Individual Property, and no portion of the Improvements on such
Individual Property is the subject of such Taking;
          (e) Borrower shall have provided to Lender all of the following, and
collaterally assigned the same to Lender pursuant to assignment documents
acceptable to Lender: (i) an architect’s contract with an architect reasonably
acceptable to Lender and complete plans and specifications for the Restoration
of the Improvements, Equipment and Inventory lost or damaged to the condition,
utility and value required by Section 7.7(b); (ii) fixed-price or guaranteed
maximum cost construction contracts with contractors reasonably acceptable to
Lender for completion of the Restoration work in accordance with the
aforementioned plans and specifications; (iii) such additional funds (if any) as
are necessary from time to time, in Lender’s reasonable opinion, to complete the
Restoration (which funds shall be held by Lender as additional collateral
securing the Indebtedness and shall be disbursed, if at all, pursuant to this
Article 7); and (iv) copies of all permits and licenses necessary to complete
the Restoration in accordance with the plans and specifications and all Legal
Requirements.

26



--------------------------------------------------------------------------------



 



          (f) Borrower shall use commercially reasonable efforts to commence
such work within one hundred twenty (120) days after such Casualty or Taking, as
applicable, and shall diligently pursue such work to completion;
          (g) Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) such time as may be required under applicable Legal
Requirements in order to repair and restore the Property to the condition it was
in immediately prior to such Casualty or such Taking, as applicable, or (C) the
expiration of the business interruption insurance coverage referred to in
Section 7.1(d); and
          (h) the Property and the use thereof after the Restoration will be in
compliance with all applicable Legal Requirements.
     Section 7.8. Disbursement.
          (a) Each disbursement by Lender of such Restoration Proceeds shall be
funded subject to conditions and in accordance with disbursement procedures
which a commercial construction lender would typically establish in the exercise
of sound banking practices, including requiring lien waivers and any other
documents, instruments or items which may be reasonably required by Lender.
          (b) In no event shall Lender be obligated to make disbursements of
Restoration Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as determined by
Lender, less, as to each contractor, subcontractor or materialman engaged in a
Restoration, an amount equal to the greater of (i) ten percent (10%) of the
costs actually incurred for work in place as part of such Restoration, as
reasonably determined by Lender, and (ii) the amount actually withheld by
Borrower (the “Casualty Retainage”). The Casualty Retainage shall not be
released until Lender reasonably determines that the Restoration has been
completed in accordance with the provisions of this Agreement and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage.
ARTICLE 8
DEFAULTS
     Section 8.1. Event of Default. The occurrence of one or more of the
following events shall be an “Event of Default” hereunder:
          (a) if Borrower fails to (i) make any scheduled payment of principal,
interest, or amounts due under Article 3 on any Payment Date, or (ii) pay any
other amount payable pursuant to the Loan Documents within five (5) days after
written notice from Lender (provided such notice and cure period shall not apply
to the payment due on the Maturity Date);
          (b) if Borrower fails to pay the outstanding Indebtedness on the
Maturity Date;

27



--------------------------------------------------------------------------------



 



          (c) the occurrence of the events identified elsewhere in this
Agreement or the other Loan Documents as constituting an “Event of Default”
hereunder or thereunder;
          (d) the occurrence of a Transfer that is not a Permitted Transfer;
          (e) if any representation or warranty made herein or in any other Loan
Document, or in any report, certificate, financial statement or other
Instrument, agreement or document furnished by Borrower in connection with this
Agreement or any other Loan Document shall be false in any material respect as
of the date such representation or warranty was made or remade;
          (f) if Borrower or Guarantor (i) makes an assignment for the benefit
of creditors, (ii) has a receiver, liquidator or trustee appointed for it,
(iii) is adjudicated as bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law or
any similar federal or state law shall be filed by or against, consented to,
solicited by, or acquiesced in by it, or (iv) has any proceeding for its
insolvency, dissolution or liquidation instituted against it (any of the
foregoing in clauses (i) through (iv), an “Insolvency Action”); provided,
however, that if such Insolvency Action was involuntary and not consented to by
Borrower or Guarantor, as applicable, such Insolvency Action shall not be an
Event of Default unless the same is not discharged, stayed or dismissed within
ninety (90) days after the filing or commencement thereof;
          (g) the failure of Borrower to maintain the insurance required
pursuant to Article 7;
          (h) if any guaranty given in connection with the Loan shall cease to
be in full force and effect or any guarantor shall deny or disaffirm its
obligations thereunder, or the death or legal incapacity of any such guarantor
(provided, however, the death or legal incapacity of a guarantor shall not
constitute an Event of Default or change in Control of Borrower provided that
Lender shall have received a guaranty from a replacement guarantor satisfactory
to Lender in its sole discretion within thirty (30) days following the death or
legal incapacity of such guarantor and the requirements of clauses (B) through
(F) of Section 6.1(d) of this Agreement and any other applicable provisions of
the Loan Documents shall have been satisfied with respect to the replacement
guarantor and replacement guaranty); or
          (i) a default shall be continuing under any of the other obligations,
agreements, undertakings, terms, covenants, provisions or conditions of this
Agreement not otherwise referred to in this Section 8.1, or under any other Loan
Document, for ten (10) days after notice to Borrower (and Guarantor, if
applicable), in the case of any default which can be cured by the payment of a
sum of money or for thirty (30) days after written notice, in the case of any
other default (unless otherwise provided herein or in such other Loan Document);
provided, however, that if such non-monetary default under this clause (i) is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower (or Guarantor, if applicable) shall
have commenced to cure such default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower (or Guarantor, if

28



--------------------------------------------------------------------------------



 



applicable) in the exercise of due diligence to cure such default, but in no
event shall such period exceed ninety (90) days after the original notice.
     Section 8.2. Remedies. Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers and other
remedies available to Lender against Borrower under any Loan Document, or at law
or in equity may be exercised by Lender at any time and from time to time
(including the right to accelerate and declare the outstanding Indebtedness to
be immediately due and payable), without notice or demand, whether or not all or
any portion of the Indebtedness shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to all or any portion of the Property. Notwithstanding anything
contained to the contrary herein, the outstanding Indebtedness shall be
accelerated and immediately due and payable, without any election by Lender upon
the occurrence of an Insolvency Action.
     Section 8.3. Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrower,
or existing at law or in equity or otherwise. Lender’s rights, powers and
remedies may be pursued singly, concurrently or otherwise, at such time and in
such order as Lender may determine in Lender’s discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of any Event of Default shall
not be construed to be a waiver of any subsequent Event of Default or to impair
any remedy, right or power consequent thereon. Any and all of Lender’s rights
with respect to the Property shall continue unimpaired, and Borrower shall be
and remain obligated in accordance with the terms hereof, notwithstanding
(i) the release or substitution of Property at any time, or of any rights or
interest therein or (ii) any delay, extension of time, renewal, compromise or
other indulgence granted by Lender in the event of any Event of Default with
respect to the Property or otherwise hereunder. Notwithstanding any other
provision of this Agreement, Lender reserves the right to seek a deficiency
judgment or preserve a deficiency claim, in connection with the foreclosure of
the Mortgage on the Property, to the extent necessary to foreclose on other
parts of the Property.
     Section 8.4. Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably
and unconditionally constitutes and appoints Lender as Borrower’s true and
lawful attorney-in-fact, with full power of substitution, at any time after the
occurrence and during the continuance of an Event of Default to execute,
acknowledge and deliver any documents, agreements or instruments and to exercise
and enforce every right, power, remedy, option and privilege of Borrower under
all Loan Documents, and do in the name, place and stead of Borrower, all such
acts, things and deeds for and on behalf of and in the name of Borrower under
any Loan Document, which Borrower could or might do or which Lender may deem
necessary or desirable to more fully vest in Lender the rights and remedies
provided for under the Loan Documents and to accomplish the purposes thereof.
The foregoing powers of attorney are irrevocable and coupled with an interest.

29



--------------------------------------------------------------------------------



 



     Section 8.5. Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein for a period of five (5) Business Days
after Borrower’s receipt of notice thereof from Lender, without in any way
limiting Section 8.1, Lender may, but shall have no obligation to, perform, or
cause performance of, such covenant or obligation, and the expenses of Lender
incurred in connection therewith shall be payable by Borrower to Lender upon
demand, together with interest thereon at the Default Rate. Notwithstanding the
foregoing, Lender shall have no obligation to send notice to Borrower of any
such failure.
ARTICLE 9
ENVIRONMENTAL PROVISIONS
     Section 9.1. Environmental Representations and Warranties. Borrower
represents, warrants and covenants, as to itself and the Property, other than as
disclosed to Lender in the environmental report(s) delivered to Lender in
connection with the Loan: (a) to Borrower’s knowledge, there are no Hazardous
Substances or underground storage tanks in, on, or under the Property, except
those that are both (i) in compliance with all Environmental Laws and with
permits issued pursuant thereto and (ii) which do not require Remediation;
(b) to Borrower’s knowledge, there are no past, present or threatened Releases
of Hazardous Substances in, on, under, from or affecting the Property which have
not been fully Remediated in accordance with Environmental Law; (c) to
Borrower’s knowledge, there is no Release or threat of any Release of Hazardous
Substances which has or is migrating to the Property; (d) to Borrower’s
knowledge, there is no past or present non-compliance with Environmental Laws,
or with permits issued pursuant thereto, in connection with the Property which
has not been fully Remediated in accordance with Environmental Law; (e) Borrower
does not know of, and has not received, any written or oral notice or other
communication from any Person (including a Governmental Authority) relating to
Hazardous Substances or the Remediation thereof, of possible liability of any
Person pursuant to any Environmental Law, other environmental conditions in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; and (f) Borrower
has truthfully and fully provided to Lender, in writing, any and all information
relating to conditions in, on, under or from the Property that is known to
Borrower and that is contained in files and records of Borrower, including any
reports relating to Hazardous Substances in, on, under or from the Property
and/or to the environmental condition of the Property.
     Section 9.2. Environmental Covenants. Borrower covenants and agrees that:
(a) all uses and operations on or of the Property, whether by Borrower or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (b) there shall be no Hazardous Substances used,
present or Released in, on, under or from the Property, except those that are
(i) in compliance with all Environmental Laws and with permits issued pursuant
thereto; and (ii) which do not require Remediation; (c) Borrower shall, at its
sole cost and expense, (i) fully and expeditiously cooperate in all activities
pursuant to Section 9.3, including providing all relevant information and making
knowledgeable Persons available for interviews, and (ii) effectuate Remediation
of any condition (including a Release of a Hazardous Substance or violation of
Environmental Laws) in, on, under or from the Property for which Remediation is
legally required; and (d) Borrower shall immediately upon Borrower becoming
aware notify Lender in writing of (A) any unlawful Releases or threatened
Releases of Hazardous Substances in, on, under, from or migrating towards the
Property; (B) any non-compliance with any

30



--------------------------------------------------------------------------------



 



Environmental Laws related in any way to the Property; (C) any actual or
potential Lien imposed on Borrower or the Property pursuant to any Environmental
Law, whether due to any act or omission of Borrower or any other person (an
“Environmental Lien”); (D) any required Remediation of environmental conditions
relating to the Property; and (E) any written notice or other communication of
which any Borrower becomes aware from any source whatsoever relating in any way
to an actual or threatened Release of Hazardous Substances in violation of
Environmental Laws or the Remediation thereof.
     Section 9.3. Environmental Cooperation and Access. In the event any
Indemnified Party has a reasonable basis for believing that an environmental
condition exists on the Property in violation of Environmental Laws, upon
reasonable notice from Lender, Borrower shall, at Borrower’s sole cost and
expense, promptly cause an engineer or consultant reasonably satisfactory to
Lender to conduct any environmental assessment or audit (the scope of which
shall be determined in the sole and absolute discretion of Lender) and take any
samples of soil, groundwater or other water, air, or building materials or any
other invasive testing reasonably requested by Lender and promptly deliver the
results of any such assessment, audit, sampling or other testing; and provided,
further, that the Indemnified Parties and any other Person designated by the
Indemnified Parties, may at its option, enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use.
     Section 9.4. Environmental Indemnity. Borrower covenants and agrees, at its
sole cost and expense, to protect, defend, indemnify, release and hold
Indemnified Parties harmless from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any past, present or threatened Release of Hazardous Substances
in, on, above, under, from or affecting the Property, or any Remediation
thereof; (b) the imposition, recording or filing or the threatened imposition,
recording or filing of any Environmental Lien encumbering the Property; (c) any
misrepresentation or inaccuracy in any representation or warranty concerning
Hazardous Substances; and (d) any breach of Section 9.1 or Section 9.2 of this
Agreement.
     Section 9.5. Duty to Defend. Upon request by any Indemnified Party,
Borrower shall defend same (if requested by any Indemnified Party, in the name
of the Indemnified Party) by attorneys and other professionals reasonably
approved by the Indemnified Parties.
ARTICLE 10
SECONDARY MARKET TRANSACTIONS
     Section 10.1. General. Borrower hereby acknowledges that Lender may in one
or more transactions (a) sell or securitize the Loan or portions thereof in one
or more transactions through the issuance of securities, which securities may be
rated by the Rating Agencies, (b) sell or otherwise transfer the Loan or any
portion thereof one or more times (including selling or assigning its duties,
rights or obligations hereunder or under any Loan Document in whole, or in part,
to a servicer and/or a trustee), (c) sell participation interests in the Loan
one or more times, (d) re-securitize the securities issued in connection with
any securitization, and/or (e) further divide the Loan into two or more separate
notes or components and/or reallocate a portion of the Loan to a mezzanine loan
to be secured by direct and/or indirect Equity Interests in Borrower

31



--------------------------------------------------------------------------------



 



(the transactions referred to in clauses (a) through (e) above, each a
“Secondary Market Transaction” and collectively “Secondary Market
Transactions”). With respect to any Secondary Market Transaction described in
clause (e) above, (i) such notes, note components, and mezzanine loans may be
assigned different principal amounts and interest rates, so long as immediately
after the effective date of such modification, the aggregate amount of, and the
weighted average of the interest rates payable under, the Loan and such
component note(s) or mezzanine loan, equal the outstanding Principal
Indebtedness and Interest Rate, respectively, immediately prior to such
modification, and (ii) Borrower agrees to (A) modify its organizational
structure to create one or more new Single-Purpose Entities to be the mezzanine
borrower(s) (and to be otherwise satisfactory to Lender) and cause the same and
any other owners of direct or indirect Equity Interest in Borrower to enter into
such agreements deemed reasonably necessary by Lender to evidence and secure
such mezzanine loan, and (B) execute and deliver to Lender such amendments to
the Loan Documents, title insurance endorsements, legal opinions and other
customary loan documentation as Lender may reasonably require in connection
therewith).
     Section 10.2. Borrower Cooperation. Borrower shall execute and deliver to
Lender such documents, instruments, certificates, financial statements,
assignments and other writings, do such other acts and provide such information,
and participate in such meetings and discussions, in each case that are
necessary to facilitate the consummation of each Secondary Market Transaction.
     Section 10.3. Dissemination of Information. If Lender determines at any
time to participate in a Secondary Market Transaction, Lender may forward to
each purchaser, transferee, assignee, servicer, participant or investor in such
securities (collectively, the “Investors”), any Rating Agency rating such
securities, any organization maintaining databases on the underwriting and
performance of commercial loans, trustee, counsel, accountant, and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan, Borrower, any direct or indirect equity
owner of Borrower, any guarantor, any indemnitor and the Property, which shall
have been furnished by Borrower any Affiliate of Borrower, any guarantor, any
indemnitor, or any party to any Loan Document, or otherwise furnished in
connection with the Loan, as Lender in its discretion determines necessary or
desirable.
     Section 10.4. Change of Payment Date. At any time prior to securitization
of the Loan by Lender, Lender shall have the right to change the Payment Date to
a date other than as set forth the Note (such new date, the “New Payment Date”)
on thirty (30) days notice to Borrower; provided, however, that any such change
in the Payment Date: (i) shall not modify the amount of regularly scheduled
monthly principal and interest payments, except that the first payment of
principal and interest payable on the New Payment Date shall be accompanied by
interest at the Interest Rate for the period from the Payment Date in the month
in which the New Payment Date first occurs to the New Payment Date and
(ii) shall extend the Maturity Date to the New Payment Date occurring in the
calendar month set forth in the definition of Maturity Date.
ARTICLE 11
EXCULPATION

32



--------------------------------------------------------------------------------



 



     This Agreement is and shall be subject to the exculpation provisions of
Section 17 of the Note.
ARTICLE 12
MISCELLANEOUS
     Section 12.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement and
the execution and delivery by Borrower to Lender of the Note, and shall continue
in full force and effect so long as any portion of the Indebtedness is
outstanding and unpaid; provided, however, that the representations, warranties
and covenants set forth in Sections 4.19 and 9.1 shall survive in perpetuity and
shall not be subject to Article 11. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. All covenants, promises and agreements in
this Agreement contained, by or on behalf of Borrower, shall inure to the
benefit of the respective successors and assigns of Lender. Nothing in this
Agreement or in any other Loan Document, express or implied, shall give to any
Person other than the parties and the holder(s) of the Note, the Mortgage and
the other Loan Documents, and their legal representatives, successors and
assigns, any benefit or any legal or equitable right, remedy or claim hereunder.
     Section 12.2. Lender’s Discretion. Whenever pursuant to this Agreement or
any other Loan Document, Lender exercises any right, option or election given to
Lender to approve or disapprove, or consent or withhold consent, or any
arrangement or term is to be satisfactory to Lender or is to be in Lender’s
discretion, the decision of Lender to approve or disapprove, consent or withhold
consent, or to decide whether arrangements or terms are satisfactory or not
satisfactory or acceptable or not acceptable to Lender in Lender’s discretion,
shall (except as is otherwise specifically herein provided) be in the sole and
absolute discretion of Lender.
     Section 12.3. Governing Law; Venue.
          (a) This Agreement and each of the other Loan Documents shall be
interpreted and enforced according to the laws of the State of Ohio (without
giving effect to rules regarding conflict of laws).
          (b) Borrower hereby consents and submits to the exclusive jurisdiction
and venue of any state or federal court sitting in the county and state where
the Property is located with respect to any legal action or proceeding arising
with respect to the Loan Documents and waives all objections which it may have
to such jurisdiction and venue. Nothing herein shall, however, preclude or
prevent Lender from bringing actions against Borrower in any other jurisdiction
as may be necessary to enforce or realize upon the security for the Loan
provided in any of the Loan Documents.
     Section 12.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Note or any other Loan Document, or consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is

33



--------------------------------------------------------------------------------



 



sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to or demand on Borrower shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.
     Section 12.5. Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege under
any Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
any Loan Document, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under any Loan
Document, or to declare a default for failure to effect prompt payment of any
such other amount.
     Section 12.6. Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) hand delivery, with proof of attempted delivery, (b) certified or registered
United States mail, postage prepaid, (c) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of attempted
delivery, or (d) telecopier (with answerback acknowledged) provided that such
telecopied notice must also be delivered by one of the means set forth in (a),
(b) or (c) above, addressed to the parties as follows:

         
 
  If to Lender:   Countrywide Commercial Real Estate Finance, Inc.
 
      4500 Park Granada
 
      Calabasas, California 91302
 
      Attention: Marlyn Marincas
 
      Facsimile No.: (818) 225-3898
 
       
 
  with a copy to:   Dechert LLP
 
      1 Market Street, Steuart Tower
 
      25th Floor
 
      San Francisco, California 94105
 
      Attention: David M. Linder
 
      Facsimile No.: (415) 262-4555
 
       
 
  If to Borrower:   [Applicable Individual Borrower]
 
      c/o Gladstone Commercial Corporation
 
      1521 Westbranch Drive, Suite 200
 
      McLean, Virginia 22102
 
      Attention: Matt Tucker
 
      Facsimile No.: (703) 287-5801
 
       
 
  with a copy to:   Winston & Strawn LLP
 
      1700 K Street, NW

34



--------------------------------------------------------------------------------



 



         
 
      Washington, DC 20006
 
      Attention: Richard F. Williamson
 
      Facsimile No.: (202) 282-5100

          A party receiving a notice which does not comply with the technical
requirements for notice under this Section 12.6 may elect to waive any
deficiencies and treat the notice as having been properly given. A notice shall
be deemed to have been given: (a) in the case of hand delivery, at the time of
delivery; (b) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; (c) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day; or (d) in the case
of telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Section 12.6.
     Section 12.7. Trial By Jury. BORROWER AND LENDER, TO THE FULLEST EXTENT
THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY
HERETO WITH RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.
     Section 12.8. Headings. The Article and Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
     Section 12.9. Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     Section 12.10. Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender for Borrower’s benefit, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.
     Section 12.11. Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrower.

35



--------------------------------------------------------------------------------



 



     Section 12.12. Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents, has acted unreasonably or
unreasonably delayed acting in any case where by law or under any Loan Document,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, shall be liable
for any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.
     Section 12.13. Exhibits Incorporated. The information set forth on the
cover, heading and recitals hereof, and the Exhibits attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
     Section 12.14. Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to the Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Loan,
and the Loan Documents which Borrower may otherwise have against any assignor,
and no such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee upon, the Loan
Documents and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.
     Section 12.15. No Joint Venture or Partnership. Borrower and Lender intend
that the relationship created hereunder be solely that of borrower and lender.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between any of Borrower,
Manager, any contractor or Governmental Authority and Lender nor to grant Lender
any interest in the Property other than that of mortgagee or lender.
     Section 12.16. Waiver of Marshalling of Assets Defense. To the fullest
extent that Borrower may legally do so, Borrower waives all rights to a
marshalling of the assets of Borrower, and of the Property, or to a sale in
inverse order of alienation in the event of foreclosure of the interests hereby
created, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Indebtedness
without any prior or different resort for collection, or the right of Lender or
any trustee under the Mortgage to the payment of the Indebtedness in preference
to every other claimant whatsoever.
     Section 12.17. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than compulsory counterclaim, in any action or
proceeding brought against Borrower by Lender or Lender’s agents.
     Section 12.18. Construction of Documents. The parties hereto acknowledge
that they were represented by counsel in connection with the negotiation and
drafting of the Loan Documents and that the Loan Documents shall not be subject
to the principle of construing their meaning against the party which drafted
same.

36



--------------------------------------------------------------------------------



 



     Section 12.19. Brokers and Financial Advisors. Borrower and Lender hereby
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement except as disclosed to Lender.
Borrower hereby agrees to indemnify and hold Lender harmless from and against
any and all Losses relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower in connection with the transactions
contemplated herein. If Borrower has dealt with one or more of foregoing
described Persons, Borrower acknowledges and agrees that such Persons may
receive additional compensation and/or fees from Lender. The provisions of this
Section 12.19 shall survive the expiration and termination of this Agreement and
the repayment of the Indebtedness.
     Section 12.20. Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.
     Section 12.21. Estoppel Certificates. Borrower and Lender each hereby agree
at any time and from time to time, but in no event more than one time per
calendar quarter, upon not less than fifteen (15) days prior written notice by
Borrower or Lender to execute, acknowledge and deliver to the party specified in
such notice, a statement, in writing, certifying that this Agreement is
unmodified and in full force and effect (or if there have been modifications,
that the same, as modified, is in full force and effect and stating the
modifications hereto), and stating whether or not, to the knowledge of such
certifying party, any Event of Default has occurred, and, if so, specifying each
such Event of Default; provided, however, that it shall be a condition precedent
to Lender’s obligation to deliver the statement pursuant to this Section 12.21,
that Lender shall have received, together with Borrower’s request for such
statement, a certificate of Borrower stating that no Event of Default exists as
of the date of such certificate (or specifying such Event of Default).
     Section 12.22. Reserved.
     Section 12.23. Bankruptcy Waiver. Borrower hereby agrees that, in
consideration of the recitals and mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, if Borrower (i) files with any bankruptcy court of
competent jurisdiction or be the subject of any petition under Title 11 of the
U.S. Code, as amended, (ii) is the subject of any order for relief issued under
Title 11 of the U.S. Code, as amended, (iii) files or is the subject of any
petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or law relating to
bankruptcy, insolvency or other relief of debtors, (iv) has sought or consents
to or acquiesces in the appointment of any trustee, receiver, conservator or
liquidator or (v) is the subject of any order, judgment or decree entered by any
court of competent jurisdiction approving a petition filed against such party
for any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency or other relief for debtors, the
automatic stay provided by the U.S. Bankruptcy Code shall be modified and
annulled as to Lender, so as to permit Lender to exercise any and all of its
rights and remedies, upon request of Lender made on notice to Borrower and any
other party in interest but without

37



--------------------------------------------------------------------------------



 



the need of further proof or hearing. Neither Borrower nor any Affiliate of
Borrower shall contest the enforceability of this Section 12.23.
     Section 12.24. Entire Agreement. This Agreement, together with the Exhibits
hereto and the other Loan Documents constitutes the entire agreement among the
parties hereto with respect to the subject matter contained in this Agreement,
the Exhibits hereto and the other Loan Documents and supersedes all prior
agreements, understandings and negotiations between the parties.
     Section 12.25. Liability and Indemnification.
          (a) Lender shall not be liable for any loss sustained by Borrower
resulting from any act or omission of any Indemnified Party unless it is finally
judicially determined that such loss was caused by the fraud, gross negligence
or willful misconduct of Lender or any Indemnified Party. Lender shall not be
obligated to perform or discharge any obligation, duty or liability with respect
to the ownership, operation and/or maintenance of the Property (including under
any Lease, Contract or Permit) or under or by reason of any Loan Document.
Unless and until Lender becomes the fee owner of the Property following an Event
of Default, the Loan Documents shall not place responsibility for the control,
care, management or repair of the Property upon Lender, nor for complying with
any Lease, Contract or Permit; nor shall it make Lender responsible or liable
for any waste committed on the Property, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, guest, employee or stranger.
          (b) Borrower shall indemnify and hold the Indemnified Parties harmless
against any and all Losses, and reimburse them for any costs and expenses
incurred, in connection with, arising out of or as a result of (i) the
negotiation, preparation, execution and delivery of the Loan Documents and the
documents and instruments referred to therein, (ii) the creation, perfection or
protection of Lender’s Liens in the Property (including fees and expenses for
title and lien searches and filing and recording fees, intangibles taxes,
personal property taxes, mortgage recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of the appraisal, environmental
report(s) (and an environmental consultant), surveys and the engineering
report(s) obtained by or delivered to Lender in connection with the Loan,
(iii) the negotiation, preparation, execution and delivery of any amendment,
waiver or consent relating to any of the Loan Documents, (iv) the exercise of
any of Lender’s or the Indemnified Parties’ remedies under any Loan Document, or
(v) any alleged obligations or undertakings to perform or discharge any
obligation, duty or liability with respect to the ownership, operation and/or
maintenance of the Property (including under any Lease, Contract or Permit),
except to the extent that it is finally judicially determined that any such Loss
resulted directly and solely from the fraud, gross negligence or willful
misconduct of such Indemnified Party. If any Indemnified Party becomes involved
in any action, proceeding or investigation in connection with any matter
described in clauses (i) through (v) above, Borrower shall periodically
reimburse any Indemnified Party upon demand therefor in an amount equal to its
reasonable legal and other expenses (including the costs of any investigation
and preparation) incurred in connection therewith to the extent such legal or
other expenses are the subject of indemnification hereunder.

38



--------------------------------------------------------------------------------



 



     Section 12.26. Publicity. Lender shall have the right to issue press
releases, advertisements and other promotional materials describing Lender’s
participation in the origination of the Loan or the Loan’s inclusion in any
Secondary Market Transaction effectuated or to be effectuated by Lender. All
news releases, publicity or advertising by Borrower or their affiliates through
any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender or any of
its Affiliates shall be subject to the prior approval of Lender, except for
disclosures required by law which shall not require Lender approval but which
shall require prior notice to Lender.
     Section 12.27. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder and under each of the other
Loan Documents.
     Section 12.28. Taxes. All payments made under the Loan Documents shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, and all liabilities with respect
thereto, now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority. If Borrower is required by law to deduct any of the
foregoing from any sum payable under the Loan Document, such sum shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 12.28),
Lender receives an amount equal to the sum Lender would have received had no
such deductions been made. In the event of the passage of any Legal Requirement
subsequent to the date hereof in any manner changing or modifying Legal
Requirements now in force governing the taxation of mortgages or security
agreements or debts secured thereby or the manner of collecting such taxes so as
to adversely affect Lender or the Lien of the Loan Documents, Borrower will pay
any such tax on or before the due date thereof. In the event Borrower is
prohibited by Legal Requirements from assuming liability for payment of any such
taxes (or if any Legal Requirement would penalize Lender if Borrower makes such
payment or if, in the reasonable opinion of Lender, the making of such payment
might result in the imposition of interest beyond the Maximum Amount) or from
paying any other Imposition, the outstanding Indebtedness shall, at the option
of Lender, become due and payable on the date that is one hundred twenty
(120) days after Lender provides notice to Borrower of such change in law and
its election to accelerate the Maturity Date; and failure to pay such amounts on
the date due shall be an Event of Default; provided, however, that any such
prepayment made under this Section 12.28 shall be made without the payment of
any Yield Maintenance Premium.
     Section 12.29. Further Assurances. Borrower shall execute and deliver to
Lender such documents, instruments, certificates, assignments and other
writings, and do such other acts reasonably necessary, to (a) evidence, preserve
and/or protect the Property at any time securing or intended to secure the
Indebtedness, and/or (b) enable Lender to perfect, exercise and enforce Lender’s
rights and remedies under any Loan Document, as Lender shall require from time
to time in its discretion.
ARTICLE 13
SPECIAL PROVISIONS

39



--------------------------------------------------------------------------------



 



     Section 13.1. Use of Terms. All references to “Borrower” in this Agreement
shall be deemed to refer to one or more Individual Borrowers, as the context
requires. All references to “Property” in this Agreement shall be deemed to
refer to one or more of the properties identified on Schedule 2 (each an
“Individual Property”), as the context requires. It is the intent of the parties
hereto in making any determination under the Loan Documents (including, without
limitation, in determining whether (a) a breach of a representation, warranty or
a covenant has occurred, (b) there has occurred an Event of Default, and (c) an
event has occurred which would create recourse obligations under Section 17 of
the Note) that any breach, occurrence or event with respect to any Individual
Borrower or Individual Property shall be deemed to be a breach, occurrence or
event with respect to all Individual Borrowers and all Individual Properties,
and that all Individual Borrowers and/or all Individual Properties need not have
been involved with or be the subject of such breach, occurrence or event in
order for the same to be deemed such a breach, occurrence or event with respect
to every Individual Borrower, every Individual Property, and the Loan.
     Section 13.2. Cross-Default; Cross-Collateralization; Waiver of Marshalling
of Assets.
          (a) Borrower acknowledges that Lender has made the Loan to Borrower
upon the security of its collective interest in the Property and in reliance
upon the aggregate of the Property taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
Borrower agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Note; (ii) an Event of Default under the Note or this Agreement
shall constitute an Event of Default under each Mortgage; (iii) each Mortgage
shall constitute security for the Note as if a single blanket lien were placed
on all of the Individual Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.
          (b) To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Loan without any prior or different resort for collection or of the right
of Lender to the payment of the Indebtedness out of the net proceeds of the
Property in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of any portion of
the Property or require Lender to exhaust its remedies against any Individual
Property or any combination of the Individual Properties before proceeding
against any other Individual Property or combination of Individual Properties;
and further in the event of such foreclosure Borrower does hereby expressly
consents to and authorizes, at the option of Lender, the foreclosure and sale
either separately or together of any combination of the Individual Properties.

40



--------------------------------------------------------------------------------



 



     Section 13.3. Joint and Several Liability. Each Individual Borrower shall
be jointly and severally liable for payment of the Indebtedness and performance
of all other obligations of all Borrowers (or any of them) under this Agreement
and any other Loan Document.
     Section 13.4. Contribution.
          (a) Each Individual Borrower will benefit, directly and indirectly,
from each Individual Borrower’s obligation to pay the Indebtedness and perform
its obligations under the Loan Documents. In consideration therefor, Individual
Borrowers desire to enter into an allocation and contribution agreement among
themselves as set forth in this Section 13.4 to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of the Individual Borrowers in the event any payment is made by any
Individual Borrower hereunder to Lender (any such payment, a “Contribution”,
including any exercise of recourse by Lender against any Individual Property (or
any portion thereof) of an Individual Borrower and application of proceeds of
such Individual Property (or any portion thereof) in satisfaction of such
Individual Borrower’s obligations to Lender under the Loan Documents).
          (b) Each Individual Borrower shall be liable hereunder with respect to
the Indebtedness only for such total maximum amount (if any) that would not
render its Indebtedness hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Federal Bankruptcy Code or any comparable
provisions of any State law.
          (c) In order to provide for a fair and equitable contribution among
Individual Borrowers in the event that any Contribution is made by an Individual
Borrower (a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other
Individual Borrowers for all payments, damages and expenses incurred by such
Funding Borrower in discharging any of the Indebtedness, in the manner and to
the extent set forth in this Section.
          (d) Each Individual Borrower shall be liable to a Funding Borrower in
an amount equal to the greater of (i) (A) the ratio of the Benefit Amount (as
defined below) of such Individual Borrower to the total amount of Indebtedness,
multiplied by (B) the amount of Indebtedness paid by such Funding Borrower, and
(ii) ninety-five percent (95%) of the excess of (A) the fair saleable value of
the Individual Property owned by such Individual Borrower over (B) the total
liabilities of such Individual Borrower (including the maximum amount reasonably
expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Borrower is deemed made for
purposes hereof (giving effect to all payments made by other Funding Borrowers
as of such date in a manner to maximize the amount of such Contributions). For
purposes hereof, the “Benefited Amount” of any Individual Borrower as of any
date of determination shall be the net value of the benefits to such Individual
Borrower and its Affiliates from extensions of credit made by Lender to (1) such
Individual Borrower and (2) the other Individual Borrowers hereunder and the
other Loan Document to the extent such other Individual Borrowers have
guaranteed or mortgaged their respective Individual Properties to secure the
obligations of such Individual Borrower to Lender.

41



--------------------------------------------------------------------------------



 



          (e) If at any time there exists more than one Funding Borrower with
respect to any Contribution (in any such case, the “Applicable Contribution”),
then Reimbursement Contributions from other Individual Borrowers shall be
allocated among such Funding Borrowers in proportion to the total amount of the
Contribution made for or on account of the other Individual Borrowers by each
such Funding Borrower pursuant to the Applicable Contribution. If at any time
any Individual Borrower pays an amount hereunder in excess of the amount
calculated pursuant to this Section 13.4, such Individual Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Individual Borrowers in
accordance with the provisions of this Section.
          (f) Each Individual Borrower acknowledges that the right to
Reimbursement Contribution hereunder shall constitute an asset in favor of such
Individual Borrower to which such Reimbursement Contribution is owing.
          (g) No Reimbursement Contribution payments payable by an Individual
Borrower pursuant to the terms of this Section 13.4 shall be paid until all
amounts then due and payable by all of Individual Borrowers to Lender, pursuant
to the terms of the Loan Documents, are paid in full. Nothing contained in this
Section 13.4 shall limit or affect the Indebtedness of any Individual Borrower
to Lender under the Note or any other Loan Documents.
          (h) Each Individual Borrower waives:
          (i) any right to require Lender to proceed against any other
Individual Borrower or any other person or to proceed against or exhaust any
security held by Lender at any time or to pursue any other remedy in Lender’s
power before proceeding against such Individual Borrower;
          (ii) any defense or rights based upon or arising out of: (A) any legal
disability or other defense of any other Individual Borrower, any guarantor of
any other person or by reason of the cessation or limitation of the liability of
any other Individual Borrower or any guarantor from any cause other than full
payment of all sums payable under the Note and the other Loan Documents; (B) any
lack of authority of the officers, directors, partners or agents acting or
purporting to act on behalf of any other Individual Borrower or any principal of
any other Individual Borrower or any defect in the formation of any other
Individual Borrower or any principal of any other Individual Borrower; (C) any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in any other respects more burdensome than that of
a principal; (D) any failure by Lender to obtain collateral for the Indebtedness
or failure by Lender to perfect a lien on any Individual Property (or any
portion thereof); (E) presentment, demand, protest and notice of any kind;
(F) any failure of Lender to give notice of sale or other disposition of any
Individual Property (or any portion thereof) to any other Individual Borrower or
to any other Person or any defect in any notice that may be given in connection
with any such sale or disposition; (G) any failure of Lender to comply with
applicable laws in connection with the sale or other disposition of any
Individual Property (or any portion thereof), including any failure of Lender to
conduct a commercially reasonable sale or other disposition of any Individual
Property (or any

42



--------------------------------------------------------------------------------



 



portion thereof); (H) any use of cash collateral under Section 363 of the
Federal Bankruptcy Code; (I) any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding; (J) any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code; (K) the avoidance of any security
interest in favor of Lender for any reason; (L) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding, including any discharge of, or bar or stay against collecting, all
or any of the obligations evidenced by the Note or owing under any of the Loan
Documents; (M) such Individual Borrower’s, or any other party’s, resignation of
the portion of any obligation secured by the Mortgages to be satisfied by any
payment from any other Individual Borrower or any such party; or (N) an election
of remedies by Lender even though the election of remedies, such as non-judicial
foreclosure with respect to security for the Loan or any other amounts owing
under the Loan Documents, has destroyed such Individual Borrower’s rights of
subrogation and reimbursement against any other Individual Borrower;
          (iii) all rights and defenses that such Individual Borrower may have
because any of Indebtedness is secured by real property. This means, among other
things: (A) Lender may collect from such Individual Borrower without first
foreclosing on any real or personal property collateral pledged by any other
Individual Borrower; (B) if Lender forecloses on any real property collateral
pledged by any other Individual Borrower, (1) the amount of the Indebtedness may
be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(2) Lender may collect from such Individual Borrower even if any other
Individual Borrower, by foreclosing on the real property collateral, has
destroyed any right such Individual Borrower may have to collect from any other
Individual Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses such Individual Borrower may have because any of the
Indebtedness is secured by real property; and
          (iv) except as may be expressly and specifically permitted herein, any
claim or other right which such Individual Borrower might now have or hereafter
acquire against any other Individual Borrower or any other person that arises
from the existence or performance of any obligations under the Note or the other
Loan Documents, including any of the following: (A) any right of subrogation,
reimbursement, exoneration, contribution, or indemnification; or (B) any right
to participate in any claim or remedy of Lender against any other Individual
Borrower or any collateral security therefor, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law.
     Section 13.5. Partial Release. Subject to the conditions set forth below,
after the earlier to occur of (i) two (2) years after “start-up day” (within the
meaning of Section 860G(a)(9) of the Code) of any real estate mortgage
investment conduit (as defined under Section 860D of the Code) (a “REMIC”) that
holds the Note, and (ii) three (3) years after the Closing Date, Lender shall
release an Individual Property (the “Release Property”) from the Lien of the
Loan Documents (a “Partial Release”):

43



--------------------------------------------------------------------------------



 



          (a) Borrower shall have partially defeased the Loan in an amount equal
to the Partial Release Price (as defined below) pursuant to Section 4(b) of the
Note, and shall have complied with all other requirements for a partial
defeasance of the Loan set forth in Section 4(b) of the Note to the extent
relating to the Partial Release;
          (b) No Event of Default shall exist under the Loan Documents;
          (c) The remaining portion of the Property that is not being released
shall (i) comply with all applicable Legal Requirements (including without
limitation, applicable subdivision, zoning, and land use laws), (ii) be a
separate tax parcel and not be subject to any Liens for taxes attributable to
the Release Property, and (iii) benefit from appropriate appurtenant easements
for, among other things, access, utilities, and parking as are necessary or
appropriate for the continued use and operation thereof as is currently being
used or as contemplated, all to the reasonable satisfaction of Lender;
          (d) Lender shall have received and approved of (i) forms of all
documents necessary to release the Release Property from the Liens of the Loan
Documents, each in appropriate form required by the state in which the Release
Property is located and otherwise satisfactory to Lender in all respects,
(ii) such endorsements to its title insurance policy as Lender shall require;
and (iii) such other documents, agreements, and opinions of counsel as Lender
may reasonably require;
          (e) the Release Property shall be conveyed to a Person other than
Borrower (which Person may be an Affiliate of Borrower);
          (f) Lender shall have received payment from Borrower of Lender’s costs
and expenses incurred in connection with the Partial Release (including, without
limitation, reasonable attorneys’ fees and costs);
          (g) as of the date on which the Partial Release is to occur, and after
giving effect to the Partial Release:
          (i) the loan-to-value ratio for the remaining Property is no more than
the lesser of (A) the loan-to-value ratio as of the Closing Date (without giving
effect to the Partial Release), and (B) the loan-to-value ratio immediately
preceding the date of the Partial Release (without giving effect to the Partial
Release), all as determined by Lender in its reasonable discretion;
          (ii) the Debt Service Coverage Ratio (as defined below) for the
remaining Property is no less than the greater of: (A) the Debt Service Coverage
Ratio existing as of the Closing Date (without giving effect to the Partial
Release), (B) the Debt Service Coverage Ratio which existed as of the date
immediately preceding the Partial Release (without giving effect to the Partial
Release), and (C) 1.35:1 for the preceding twelve (12) months, all as determined
by Lender in its reasonable discretion;
          (iii) the projected Debt Service Coverage Ratio for the remaining
Property for the twelve (12) months following the date on which the Release
Property is to be released is no less than 1.35:1, as determined by Lender in
its reasonable discretion.

44



--------------------------------------------------------------------------------



 



          Nothing in this Section 13.5 shall release Borrower from any liability
or obligation relating to any environmental matters arising under Article 9.
     Section 13.6. Additional Definitions.
          (a) “Partial Release Price” means the highest of the following
amounts: (i) 125% of the Allocated Loan Amount for Release Property; (ii) the
amount that, after giving effect to the Partial Release, would result in a
minimum Debt Service Coverage Ratio of 1.35:1, and (iii) in the event that the
Release Property is being to a third party unaffiliated with Borrower or
Guarantor, an amount equal to 85% of the gross sales price of the Release
Property in such transaction.
          (b) “Allocated Loan Amount” means initially the following respective
amounts, as reduced on a pro rata basis from time to time by principal
amortization of the Loan or otherwise by application of funds received by Lender
to the Principal Indebtedness:

          Individual Property   Allocated Loan Amount  
4630 Journal Street, Columbus, OH (Waste Management)
  $ 2,800,000  
 
       
5700 Lee Road, Maple Heights, OH (Pennzoil)
  $ 10,896,000  
 
       
The Crenshaw Warehouse, Snyder, PA (Owens-Brockway)
  $ 5,760,000  

     Section 13.7. Property Management. Notwithstanding anything herein or in
any other Loan Document to the contrary, as of the Closing Date, the Property is
not managed by a Manager and Borrower is not party to any Management Agreement
or other agreement relating to the management or operation of the Property
(other than Leases). In the event that Borrower seeks to have the Property or
any Individual Property managed by a manager at any time, in no event shall
Borrower enter into any management agreement or similar arrangement with a
manager unless the manager and the management agreement have been approved by
Lender in its reasonable discretion. As a condition to Lender’s approval, such
manager and Borrower shall execute a subordination of management agreement in
form and substance reasonably satisfactory to Lender.
[Signatures on the following pages]

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.

            LENDER:


COUNTRYWIDE COMMERCIAL
REAL ESTATE FINANCE, INC.,
a California corporation
      By:           Name:           Title:        

[Signatures continued on following page]

 



--------------------------------------------------------------------------------



 



                  BORROWER:
 
                PZ05 MAPLE HEIGHTS OH LLC,     a Delaware limited liability
company
 
           
 
  By:                           Arthur S. Cooper, Manager
 
                WMI05 COLUMBUS OH LLC,     a Delaware limited liability company
 
           
 
  By:                           Arthur S. Cooper, Manager
 
                OB CRENSHAW GCC, LP,     a Delaware limited partnership
 
                By:   OB Crenshaw SPE GP LLC,         a Delaware limited
liability company, its     general partner
 
           
 
      By:    
 
           
 
          Arthur S. Cooper, Manager
 
                Borrower’s Organizational Identification Number:
 
                 

Loan Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1
Loan Documents

(a)   Promissory Note made by Borrower in favor of Lender in the original
principal amount of the Loan Amount (the “Note”);   (b)   Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing by WMI05
Columbus OH LLC, as mortgagor, in favor of Lender, as mortgagee (the “Columbus
Mortgage”);   (c)   Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing by PZ05 Maple Heights OH LLC, as mortgagor, in
favor of Lender, as mortgagee (the “Maple Heights Mortgage”);   (d)   Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing by OB
Crenshaw GCC, LP, as mortgagor, in favor of Lender, as mortgagee (the
“Pennsylvania Mortgage” and, together with the foregoing described Mortgages,
individually and collectively, the “Mortgage”);   (e)   Assignment of Leases and
Rents from WMI05 Columbus OH LLC to Lender (the “Columbus Assignment of
Leases”);   (f)   Assignment of Leases and Rents from PZ05 Maple Heights OH LLC
to Lender (the “Maple Heights Assignment of Leases”);   (g)   Assignment of
Leases and Rents from OB Crenshaw GCC, LP to Lender (the “Pennsylvania
Assignment of Leases” and, together with the foregoing described Assignments of
Leases, individually and collectively, the “Assignment of Leases”);   (h)  
Deposit Account Control Agreement among Borrower, Lender and Branch Banking and
Trust Company of Virginia (the “Collection Account Agreement”);   (i)   Cash
Collateral Account Agreement between Borrower and Lender (the “Cash Collateral
Account Agreement”);   (j)   Environmental Indemnity Agreement made by Guarantor
in favor of Lender;   (k)   Guaranty of Recourse Obligations made by Guarantor
in favor of Lender;   (l)   Secretary’s Certificate with respect to Borrower
made by Borrower to Lender.

S1-1



--------------------------------------------------------------------------------



 



Schedule 2
Individual Properties
4630 Journal Street, Columbus, OH (Waste Management)
5700 Lee Road, Maple Heights, OH (Pennzoil)
The Crenshaw Warehouse, Snyder, PA (Owens-Brockway)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Organizational Chart of Borrower
See attached.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Deferred Maintenance and Environmental Remediation
4630 Journal Street, Columbus, OH (Waste Management)
Repair exterior stucco along north wall of the office building
Flash out bottom of parapet wall over office area
Patch and repair portions of asphalt paving
5700 Lee Road, Maple Heights, OH (Pennzoil)
Roofing
The Crenshaw Warehouse, Snyder, PA (Owens-Brockway)
Parking, paving and sidewalks
Roofing
Exterior walls

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Definition of Single-Purpose Entity
          “Single-Purpose Entity” means a corporation, limited partnership, or
limited liability company which, at all times since its formation and
thereafter:
          (i) is organized solely for the purpose of owning the Property,
          (ii) will not engage in any business unrelated to the ownership,
management, leasing, financing and operation of the Property,
          (iii) will not own any asset or property other than the Property and
incidental personal property necessary for the ownership, management, leasing,
financing and operation of the Property,
          (iv) to the fullest extent permitted by law, will not engage in, seek
or consent to any dissolution, winding up, liquidation, consolidation or merger,
in whole or in part, and, except as otherwise expressly permitted by this
Agreement, and will not engage in, seek or consent to any asset sale, transfer
of partnership or membership or shareholder interests, or amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable),
          (v) [Intentionally Deleted],
          (vi) [Intentionally Deleted],
          (vii) [Intentionally Deleted],
          (viii) has not and will not fail to correct any known misunderstanding
regarding the separate identity of such entity,
          (ix) [Intentionally Deleted],
          (x) without the unanimous consent of all of the partners, directors or
managers or members, as applicable, will not with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest (w) file a bankruptcy, insolvency or reorganization petition or
otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally; (x) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or all or any portion of such entity’s properties; (y) make any
assignment for the benefit of such entity’s creditors; or (z) take any action
that might cause such entity to become insolvent,
          (xi) will maintain its books, records, financial statements,
accounting records, bank accounts and other entity documents in its own name and
separate from any other Person,

C-1



--------------------------------------------------------------------------------



 



          (xii) will maintain its books, records, resolutions and agreements as
official records,
          (xiii) will not commingle its funds or other assets with those of any
other Person,
          (xiv) will hold its assets in its own name, and has maintained and
will maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person,
          (xv) will conduct its business in its name,
          (xvi) will file its own tax returns (to the extent required to file
any tax returns) and will not file a consolidated federal income tax return with
any other Person;
          (xvii) is and intends to remain solvent, and will pay its own debts
and liabilities out of its own funds and assets (to the extent of such funds and
assets) as the same shall become due, and will give prompt written notice to
Lender of the insolvency or bankruptcy filing of Borrower or any general
partner, managing member or controlling shareholder of Borrower, or the death,
insolvency or bankruptcy filing of any Guarantor;
          (xviii) will do or cause to be done, all things necessary to observe
all partnership, corporate or limited liability company formalities (as
applicable) and preserve its existence and good standing, and, without the prior
written consent of Lender, will not, amend, modify or otherwise change any of
the single purpose, separateness or bankruptcy remote provisions or requirements
of the partnership certificate, partnership agreement, articles of incorporation
and bylaws, articles of organization or operating agreement, trust or other
organizational documents (except as required by law),
          (xix) will maintain an arms-length relationship with its Affiliates,
          (xx) will have no indebtedness other than the Indebtedness and
unsecured trade payables in the ordinary course of business relating to the
ownership and operation of the Property which (1) do not exceed, at any time, a
maximum amount of two percent (2%) of the Loan Amount and (2) are paid within
30 days of the date incurred (the foregoing, “Permitted Trade Payables”),
          (xxi) will not assume, guarantee, become obligated for or hold out its
credit as being available to satisfy the debts or obligations of any other
Person, or the decisions or actions respecting the daily business or affairs of
any other Person,
          (xxii) will not acquire obligations or securities of its partners,
members or shareholders or any other Person,
          (xxiii) will allocate fairly and reasonably shared expenses, including
shared office space, and will maintain and utilize separate stationery, invoices
and checks bearing its own name,

C-2



--------------------------------------------------------------------------------



 



          (xxiv) except as permitted under the Loan Documents, will not pledge
its assets for the benefit of any other Person,
          (xxv) will hold itself out to the public as a legal entity separate
and distinct from any other Person and under its own name,
          (xxvi) will not make loans or advances to any Person,
          (xxvii) will not identify itself or any of its affiliates as a
division or part of the other, except for services rendered under a business
management services agreement with an affiliate that complies with the terms set
forth in clause (xxviii) below, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of such Single-Purpose Entity,
          (xxviii) except as permitted under the Loan Documents, will not enter
into any contract or agreement with its partners, members, shareholders or its
affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arms-length transaction with an unrelated third party and which are
fully disclosed to Lender in writing in advance,
          (xxix) will pay the salaries of its own employees from its own funds
(to the extent of such funds) and intends to maintain a sufficient number of
employees in light of its contemplated business operations,
          (xxx) intends to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations,
          (xxxi) if such entity is a limited liability company (other than a
Single Member LLC), such entity shall dissolve only upon the bankruptcy of the
managing member, and such entity’s articles of organization, certificate of
formation and/or operating agreement, as applicable, shall contain such
provision,
          (xxxii) if such entity is a limited liability company (other than a
Single Member LLC) or limited partnership, and such entity has one or more
managing members or general partners, as applicable, then such entity shall
continue (and not dissolve) for so long as a solvent managing member or general
partner, as applicable, exists and such entity’s organizational documents shall
contain such provision,
          (xxxiii) if the Loan Amount is $15,000,000 or more, if such entity is
a Single Member LLC, its organizational documents shall provide that, as long as
any portion of the Indebtedness remains outstanding, upon the occurrence of any
event that causes the last remaining member of such Single Member LLC to cease
to be a member of such Single Member LLC (other than (y) upon an assignment by
such member of all of its limited liability company interest in such Single
Member LLC and the admission of the transferee, if permitted pursuant to the
organizational documents of such Single Member LLC and the Loan Documents, or
(z) the resignation of such member and the admission of an additional member of
such Single Member LLC, if permitted pursuant to the organizational documents of
such Single Member LLC and the

C-3



--------------------------------------------------------------------------------



 



Loan Documents), the springing member shall, without any action of any Person
and simultaneously with the last remaining member of the Single Member LLC
ceasing to be a member of the Single Member LLC, automatically be admitted as
members of the Single Member LLC (the “Special Member”) and shall preserve and
continue the existence of the Single Member LLC without dissolution thereof,
          (xxxiv) if the Loan Amount is $15,000,000 or more, if such entity is a
Single Member LLC, its organizational documents shall provide that for so long
as any portion of the Indebtedness is outstanding, no Special Member may resign
or transfer its rights as Special Member unless a successor Special Member has
been admitted to such Single Member LLC as a Special Member,
          (xxxv) has not permitted and will not permit any Affiliate independent
access to its bank accounts except for Manager in its capacity as the agent
pursuant to and in accordance with the terms of the Management Agreement,
          (xxxvi) has not and will not have any obligation to indemnify or
indemnify any Special Member, as the case may be, unless such an obligation was
and is fully subordinated to the Indebtedness and, to the fullest extent
permitted by law, will not constitute a claim against such entity in the event
that cash flow in excess of the amount required to pay the Indebtedness is
insufficient to pay such indemnity obligation,
          (xxxvii) [Intentionally Deleted],
          (xxxviii) to the fullest extent permitted by law, including
Section 18-1101(c) of the Delaware Limited Liability Company Act, has considered
and will consider the interests of its creditors in connection with all of
limited liability company and limited partnership (as applicable) actions; and
          (xxxix) has caused and will cause its agents and other representatives
to act at all times with respect to such entity consistently and in furtherance
of the foregoing and in the best interests of such entity.
          “Single Member LLC” means a limited liability company that (a) is
either (i) a single member limited liability company or (ii) a multiple member
limited liability company that does not have a Single-Purpose Entity that owns
at least one percent (1%) of the equity interests in such limited liability
company as its managing member, and (b) is organized under the laws of the State
of Delaware.

C-4